Exhibit 10.21

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

LEASE

--------------------------------------------------------------------------------

Between

2545 Central, LLC

and

Insmed Incorporated

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUMMARY OF BASIC LEASE TERMS

 

1. Tenant: Insmed Incorporated

 

  (a) Tenant’s entity and jurisdiction: Delaware corporation

 

  (b) Tenant’s federal taxpayer identification number: 54-1972729

 

2. Building Address: 5797 Central Avenue

      Boulder, CO 80301

Type: Single User

 

3. Demised Premises:

 

  (a) Entire Building described above containing approx. Total Rentable Square
Footage: 15,725+/-

 

  (b) Suite Number: 100

 

4. Initial Lease Term:

 

  (a) Period: Approximately 5 years

 

  (b) Commencement Date: January 1, 2006

 

  (c) Expiration Date: December 31, 2010

 

5. Basic Rent:

Rent Schedule:

 

January 1, 2006    to    December 31, 2006    $13,432.00 per month January 1,
2007    to    December 31, 2007    $14,103.00 per month January 1, 2008    to   
December 31, 2008    $16,380.00 per month January 1, 2009    to    December 31,
2009    $17,199.00 per month January 1, 2010    to    December 31, 2010   
$18,059.00 per month

 

6. Additional Rent

Tenant’s Pro Rata Share (for Additional Rent): 100%.

 

7. Security Deposit Amount: $13,432.00

 

i

Landlord Initials “ILLEGIBLE”

Tenant Initials “ILLEGIBLE”



--------------------------------------------------------------------------------

8.    Place for Payments:         

2545 Central, LLC

c/o Flatiron Park Company

5540 Central Avenue

Boulder, CO 80301

      9.    Place for Notices:          2545 Central, LLC    copy to:    Packard
& Dierking, LLC    c/o Flatiron Park Company       2595 Canyon Blvd., Suite 200
   5540 Central Avenue       Boulder, CO 80302    Boulder, CO 80301       Attn:
David M. Packard    Fax No.: 303-442-0265       Fax No.: 303-447-0451   
Telephone No.: 303-442-6995       Telephone No.: 303-447-0450    Insmed
Incorporated    copy to:    Insmed Incorporated    2590 Central Avenue      
4851 Lake Brook Drive    Boulder, CO 80301       Glen Allen, VA 23060    Fax
No.:                            Attn: Executive V.P. & Chief    Telephone No.:
                                       Operating Officer          Fax No.:
804-565-3510          Telephone No.: 804-565-3022

 

10. Permitted Use(s) by Tenant: Research and development and associated lab and
administrative offices.

 

11. Broker(s): None

 

12. Utilities: Direct

 

13. Renewal Option: Tenant will have a one-time option to renew the Lease for an
additional five (5) year term under the same terms and conditions as set forth
in the Lease so renewed, with the rent rate (excluding Additional Rent) as set
forth below in the following RENT SCHEDULE FOR RENEWAL. Such option is governed
by Section 3.4 of the Lease.

RENT SCHEDULE FOR RENEWAL

 

January 1, 2011    to    December 31, 2011    $18,962.00 per month January 1,
2012    to    December 31, 2012    $19,910.00 per month January 1, 2013    to   
December 31, 2013    $20,906.00 per month January 1, 2014    to    December 31,
2014    $21,951.00 per month January 1, 2015    to    December 31, 2015   
$23,048.00 per month

 

ii

Landlord Initials “ILLEGIBLE”

Tenant Initials “ILLEGIBLE”



--------------------------------------------------------------------------------

14. Other:

a. This lease will not become effective, if at all, until the occurrence of the
following conditions precedent, which conditions must be satisfied on or before
the Commencement Date designated above:

1. Landlord receiving from Baxter Hemoglobin Therapeutics Inc. a sum
satisfactory to Landlord for all monies due through to the Commencement Date
under this Lease and the rent shortfall during the remaining term of the lease
for the Demised Premises between Landlord and Baxter Hemoglobin Therapeutics
Inc. which results from acceptance of this Lease.

2. Landlord and Baxter Hemoglobin Therapeutics Inc. executing an agreement
releasing Baxter Hemoglobin Therapeutics Inc., Baxter International, Inc. (which
entities along with Baxter International, Inc. predecessor Somatogen, Inc. are
hereinafter referred to as “Baxter”) from their obligations for the Demised
Premises. Any release shall be based on terms and condition satisfactory to the
Landlord, in its sole discretion. If a release agreement cannot be reached
between the Landlord and Baxter, then this Lease shall be null and void.

3. Tenant’s receipt of an executed Bill of Sale from Baxter in form satisfactory
to Tenant conveying to Tenant the property described on Exhibit M.

4. Landlord will deliver a copy to Tenant of the environmental assessment of the
Demised Premises dated November 23, 2005, and any follow-up documentation
confirming the performance of activities recommended therein.

b. Landlord will, at its cost, complete the work described on the attached
“Schedule 1” in reasonably diligent and workmanlike manner. Landlord may
complete this work after the Commencement Date.

 

iii

Landlord Initials “ILLEGIBLE”

Tenant Initials “ILLEGIBLE”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE 1

   GENERAL    1

1.1

  

Consideration

   1

1.2

  

Exhibits and Addenda to Lease

   1

ARTICLE 2

   DEFINITIONS; DEMISE OF PREMISES    1

2.1

  

Demise

   1

2.2

  

Demised Premises

   1

2.3

  

Square Footage and Address

   2

2.4

  

Land

   2

2.5

  

Building

   2

2.6

  

Improvements

   2

2.7

  

Property

   2

2.8

  

Common Facilities

   2

2.9

  

Parking Area

   2

2.10

  

Use of Common Facilities and Parking Area

   2

2.11

  

Covenant of Quiet Enjoyment

   3

2.12

  

Condition of Demised Premises

   3

2.13

  

Tenant’s Equipment

   3

ARTICLE 3

   TERM OF LEASE    3

3.1

  

Lease Term

   3

3.2

  

Commencement Date

   3

3.3

  

Early Occupancy or Entry

   3

3.4

  

Option to Renew

   3

ARTICLE 4

   RENT AND OTHER AMOUNTS PAYABLE    4

4.1

  

Basic Rent

   4

4.2

  

Monthly Rental

   4

4.3

  

Place of Payments

   4

4.4

  

Lease a Net Lease and Rent Absolute

   4

4.5

  

Additional Rent

   4

4.6

  

Tenant’s Pro Rata Share

   4

4.7

  

Monthly Deposits for Taxes, Insurance, and Common Facilities Charges

   5

4.8

  

Security Deposit

   5

4.9

  

General Provisions as to Monthly Deposits and Security Deposit

   6

4.10

  

Rent Regulations

   6

 

i



--------------------------------------------------------------------------------

ARTICLE 5

  

TAXES AND ASSESSMENTS

   6

5.1

  

Covenant to Pay Taxes and Assessments

   6

5.2

  

Proration at Commencement and Expiration of Term

   6

5.3

  

Special Assessments

   6

5.4

  

New or Additional Taxes

   6

5.5

  

Landlord’s Sole Right to Contest Taxes

   7

ARTICLE 6

  

INSURANCE

   7

6.1

  

Casualty Insurance

   7

6.2

  

Liability Insurance

   7

6.3

  

Other Insurance

   7

6.4

  

General Provisions Respecting Insurance

   8

6.5

  

Cooperation in the Event of Loss

   8

ARTICLE 7

  

UTILITY, OPERATING, MAINTENANCE AND REPAIR EXPENSES

   8

7.1

  

Utility Charges

   8

7.2

  

Common Facilities Charges

   8

7.3

  

Tenant’s Maintenance Obligation

   9

7.4

  

Landlord’s Maintenance Obligation

   9

ARTICLE 8

  

OTHER COVENANTS OF TENANT

   10

8.1

  

Limitation on Use by Tenant

   10

8.2

  

Compliance with Laws

   10

8.3

  

Compliance with Insurance Requirements

   10

8.4

  

No Waste or Impairment of Value

   10

8.5

  

No Overloading

   10

8.6

  

No Nuisance, Noxious or Offensive Activity

   10

8.7

  

No Annoying Lights, Sounds or Odors

   10

8.8

  

No Unsightliness

   11

8.9

  

No Animals

   11

8.10

  

Restriction on Signs and Exterior Lighting

   11

8.11

  

No Violation of Covenants

   11

8.12

  

Restriction on Changes and Alterations

   11

8.13

  

No Mechanic’s Liens

   12

8.14

  

No Other Encumbrances

   12

8.15

  

Subordination to Landlord Mortgages

   12

8.16

  

Assignment or Subletting

   13

8.17

  

Annual Financial Statements

   13

8.18

  

Payment of Other Taxes

   14

8.19

  

Estoppel Certificates

   14

8.20

  

Landlord Right to Inspect and Show Premises and to Install “For Sale” Signs

   14

8.21

  

Landlord Right to Renovate, Expand or Modify Building

   14

 

ii



--------------------------------------------------------------------------------

8.22

  

Landlord Title to Fixtures, Improvements and Equipment

   14

8.23

  

Removal of Tenant’s Equipment

   15

8.24

  

Tenant Indemnification of Landlord

   15

8.25

  

Liability of Landlord

   15

8.26

  

Release upon Transfer by Landlord

   16

8.27

  

Rules and Regulations

   16

8.28

  

Monitoring Equipment

   16

ARTICLE 9

  

ENVIRONMENTAL MATTERS

   16

9.1

  

Definitions

   16   

9.1.1 Hazardous Material

   16   

9.1.2 Environmental Requirements

   17   

9.1.3 Environmental Damages

   17

9.2

  

Tenant’s Obligation to Indemnify, Defend and Hold Harmless

   17

9.3

  

Tenant’s Obligation to Remediate

   18

9.4

  

Notification

   18

9.5

  

Negative Covenants

   18   

9.5.1 No Hazardous Material on Demised Premises

   18   

9.5.2 No Violations of Environmental Requirements

   18

9.6

  

Landlord’s Right to Inspect and to Audit Tenant’s Records

   18

9.7

  

Landlord’s Right to Remediate

   19

9.8

  

Survival of Environmental Obligations

   19

9.9

  

Environmental Certifications

   19

ARTICLE 10

  

DAMAGE OR DESTRUCTION

   19

10.1

  

Damage to Demised Premises

   19

10.2

  

Options to Terminate if Damage to Demised Premises is Substantial

   19

10.3

  

Damage to Building

   20

10.4

  

Obligations to Repair and Restore

   20

10.5

  

Application of Insurance Proceeds

   20

ARTICLE 11

  

CONDEMNATION

   21

11.1

  

Taking — Substantial Taking — Insubstantial Taking

   21

11.2

  

Termination on Substantial Taking

   21

11.3

  

Restoration on Insubstantial Taking

   21

11.4

  

Right to Award

   21

ARTICLE 12

  

DEFAULTS BY TENANT

   21

12.1

  

Failure to Pay Rent or Other Amounts

   21

12.2

  

Nonoccupancy of Demised Premises

   21

12.3

  

Transfer of Interest Without Consent

   22

 

iii



--------------------------------------------------------------------------------

12.4

  

Execution and Attachment Against

   22

12.5

  

Bankruptcy or Related Proceedings

   22

12.6

  

Violation of Lease Terms

   22

ARTICLE 13

  

LANDLORD’S REMEDIES

   22

13.1

  

13.1 Remedies Generally

   22   

13.1.1 Cure by Landlord

   22   

13.1.2 Termination of Lease and Damages

   23   

13.1.3 Repossession and Reletting

   23   

13.1.4 Waiver of Landlord Liens

   24   

13.1.5 Suits by Landlord

   24   

13.1.6 Recovery of Landlord Enforcement Costs

   24   

13.1.7 Administrative Late Charge

   24   

13.1.8 Interest on Past-Due Payments and Advances

   24   

13.1.9 Landlord’s Bankruptcy

   24

13.2

  

Remedies Cumulative

   24

ARTICLE 14

  

SURRENDER AND HOLDING OVER

   24

14.1

  

Surrender upon Lease

   24

14.2

  

Holding Over

   25

14.3

  

Restoration Obligations

   25

ARTICLE 15

  

MISCELLANEOUS

   25

15.1

  

No Implied Waiver

   25

15.2

  

Survival of Provisions

   26

15.3

  

Covenants Independent

   26

15.4

  

Covenants as Conditions

   26

15.5

  

Tenant’s Remedies

   26

15.6

  

Binding Effect

   26

15.7

  

Short Form Lease

   26

15.8

  

Notices and Demands

   26

15.9

  

Force Majeure

   27

15.10

  

Time of the Essence

   27

15.11

  

Captions for Convenience

   27

15.12

  

Severability

   27

15.13

  

Governing Law and Venue

   27

15.14

  

Entire Agreement

   27

15.15

  

No Oral Amendment or Modifications

   27

15.16

  

Real Estate Brokers

   28

15.17

  

Relationship of Landlord and Tenant

   28

15.18

  

Authority of Tenant

   28

 

iv



--------------------------------------------------------------------------------

LEASE

This Lease is made this 14th day of December 2005, between 2545 Central, LLC, a
Colorado limited liability company (“Landlord”), whose address is c/o Flatiron
Park Company, 5540 Central Avenue, Boulder, Colorado 80301, and Insmed
Incorporated, a Delaware corporation (“Tenant”), whose address is 2590 Central
Avenue Boulder, Colorado 80301.

ARTICLE 1

GENERAL

1.1 Consideration. Landlord enters into this Lease in consideration of the
payment by Tenant of the rents herein reserved and the keeping, observance and
performance by Tenant of the covenants and agreements of Tenant herein
contained.

1.2 Exhibits and Addenda to Lease. The Exhibits and Addenda listed below shall
be attached to this Lease and be deemed incorporated in this Lease by this
reference. In the event of any inconsistency or conflict between such Exhibits
and Addenda and the terms and provisions of this Lease, the terms and provisions
of the Exhibits and Addenda shall control. The Attachments, Exhibits and Addenda
to this Lease are:

 

Summary of Basic Lease Terms Exhibit A   Legal Description of Land Exhibit B  
Location of Demised Premises within Building Exhibit C   Notice of Non-Liability
for Mechanics’ Liens Exhibit D   Form of Subordination, Non-Disturbance and
Attornment Agreement Exhibit E   Form of Sublease, Assumption and Consent
Agreement Exhibit F   Form of Assignment, Assumption and Consent Agreement
Exhibit G   Form of Estoppel Certificate Exhibit H   Environmental Investigation
Exhibit I   Restoration Obligations Exhibit J   Tenant’s equipment Exhibit K  
Declaration of Protective Covenants Schedule 1   Landlord’s Work

ARTICLE 2

DEFINITIONS: DEMISE OF PREMISES

2.1 Demise. Subject to the provisions, covenants and agreements herein
contained, Landlord hereby leases and demises to Tenant, and Tenant hereby
leases from Landlord, the Demised Premises as hereinafter defined, for the Lease
Term as hereinafter defined, subject to existing covenants, conditions,
restrictions, easements and encumbrances affecting the same.

2.2 Demised Premises. The “Demised Premises” shall mean the space to be occupied
by Tenant as depicted on Exhibit B attached hereto. The Demised Premises are the
entire Building that is located on the Land, as the terms “Building” and “Land”
are hereinafter defined.



--------------------------------------------------------------------------------

2.3 Square Footage and Address. The Demised Premises contains approximately the
rentable floor area set forth in the Summary of Basic Lease Terms. The address
of the Demised Premises is the address set forth in the Summary of Basic Lease
Terms.

2.4 Land. “Land” shall mean the parcel of real property more particularly
described in Exhibit A attached hereto, as the same may be replatted,
resubdivided or adjusted from time to time by Landlord; provided, however, that
Landlord shall not, without Tenant’s prior written approval, replat, resubdivide
or adjust the Land in any manner that materially interferes with Tenant’s use of
the Demised Premises or its ability to carryout the Permitted Use.

2.5 Building. “Building” shall mean the building or buildings constructed on the
Land, as the same may be expanded, remodeled, reconstructed or otherwise
modified from time to time by Tenant (as permitted pursuant to this Lease) or by
Landlord (with Tenant’s prior written consent, except as otherwise permitted or
required pursuant to the terms of this Lease. If there is more than one building
constructed on the Land, the term “Building” shall mean collectively all
buildings constructed upon the Land.

2.6 Improvements. “Improvements” shall mean the Building, the Parking Area as
hereinafter defined, and all other fixtures and improvements on the Land,
including landscaping thereon, but notwithstanding anything to the contrary in
this Lease (except as provided in Section 8.23), excluding Tenant’s Equipment,
as defined below.

2.7 Property. “Property” shall mean the Land, the Building and the Improvements
and any fixtures and personal property used in operation and maintenance of the
Land, Building and Improvements, excluding Tenant’s Equipment.

2.8 Common Facilities. “Common Facilities” shall mean all of the Property that
is intended to be used by Tenant (in common with other tenants, if any), except
(a) the Demised Premises and (b) the other premises in the Building leased or
held for lease to other tenants, if any. Common Facilities shall include,
without limitation, the Parking Area and any walks, driveways, and, if
applicable, lobby areas, halls, stairs, elevators, restrooms, utility rooms, and
janitorial closets designed for common use of Tenant and other users of space in
the Building.

2.9 Parking Area. “Parking Area” shall mean that portion of the Land that is or
is to be paved and otherwise improved or designated unimproved land for the
parking of motor vehicles. Landlord shall not be responsible for any injuries to
any person nor any damage to any automobile, vehicle or other property that
occurs in or about the Parking Area, except to the extent caused by the gross
negligence or willful misconduct of Landlord or its agents, contractors or
employees. Tenant may operate multiple work shifts in the Demised Premises, and
Landlord acknowledges that Tenant and Tenant’s employees, agents, invitees and
contractors may park vehicles in the Parking Area at all hours of the day.
Notwithstanding the foregoing, Tenant may not park trucks or truck trailers in
the Parking Area other than for short term purposes of loading and unloading.

2.10 Use of Common Facilities and Parking Area. Tenant is hereby granted the
non-exclusive right and license to use, in common with other tenants in the
Building, if any, the Common Facilities, as they from time to time exist,
subject to the rights of Landlord reserved herein. Tenant shall not interfere,
at any time, with the rights of Landlord and others entitled to use any part of
the Common Facilities, and shall not store, either permanently or temporarily,
any materials, supplies or equipment on the Common Facilities. Landlord shall
have the right, at any time, to change, reduce or otherwise alter the Common
Facilities, in its sole discretion and without compensation to Tenant; provided,
however, that Landlord shall

 

2



--------------------------------------------------------------------------------

provide reasonable parking in the Parking Areas, loading areas and access to the
Demised Premises to Tenant. If there are multiple tenants in the Building,
Landlord shall have the right at any time to assign spaces in the Parking Area
to individual tenants, in its sole discretion, provided that Landlord shall
provide a reasonable number of spaces for Tenant. Landlord shall not be
responsible for any injuries to any person nor any damage to any automobile,
vehicle or other property that occurs in or about the Parking Area. Tenant shall
not park nor permit the parking of any vehicles in the Parking Area overnight
without Landlord’s prior, written permission.

2.11 Covenant of Quiet Enjoyment. Landlord covenants and agrees that, provided
Tenant is not in default beyond any applicable cure period, Tenant shall have
quiet and peaceable possession of the Demised Premises and such possession shall
not be disturbed or interfered with by Landlord or by any person claiming by,
through or under Landlord.

2.12 Condition of Demised Premises. Except as otherwise provided in this Lease
(or an Exhibit or Addenda hereto), Tenant covenants and agrees that, upon taking
possession of the Demised Premises, Tenant shall be deemed to have accepted the
Demised Premises “as is” and Tenant shall be deemed to have waived any warranty
of condition or habitability, suitability for occupancy, use or habitation,
fitness for a particular purpose or merchantability, express or implied,
relating to the Demised Premises.

2.13 Tenant’s Equipment. “Tenant’s Equipment” shall mean all trade fixtures
(whether movable or attached to the real estate), equipment, apparatus,
machinery, signs, furniture, furnishings and personal property of Tenant or
Tenant’s employees, agents, invitees or contractors, including, without
limitation, the equipment and personal property listed on Exhibit J hereto.
Notwithstanding anything to the contrary in this Lease (except Section 8.23),
Landlord acknowledges and agrees that no Tenant’s Equipment shall become the
property of Landlord, or shall become part of the real estate, or shall cease to
be Tenant’s Equipment as a result of it being installed upon, affixed to or
attached to real estate, the Land, the Building, the Demised Premises, or the
Improvements.

ARTICLE 3

TERM OF LEASE

3.1 Lease Term. “Lease Term” shall mean the period of time specified in the
Summary of Basic Lease Terms commencing at midnight on the Commencement Date as
defined below and expiring at midnight on the Expiration Date, as specified in
the Summary of Basic Lease Terms.

3.2 Commencement Date. The term “Commencement Date” shall mean the later of the
Commencement Date set forth in the Summary of Basic Lease Terms.

3.3 Early Occupancy or Entry. In the event Landlord permits Tenant or its agents
or contractors to occupy or enter the Demised Premises for any reason prior to
the Commencement Date, and Tenant avails itself of such right, then Tenant shall
be subject to all terms and provisions hereof.

3.4 Option to Renew. Subject to requirements for exercising same set forth in
this Lease, Landlord hereby grants to Tenant a one-time option to renew the
Lease for one (1) additional five (5) year term under the same terms and
conditions as set forth herein and with the Basic Rent as set forth on the
Summary of Basic Lease Terms. Tenant shall exercise such option by giving
written notice of its election to exercise; provided that (i) such written
election must be given on or before July 1, 2008, prior to the expiration of the
then-existing Lease Term, and (ii) such written election shall be null and void
in the event that Tenant, at the time of Landlord’s receipt of same, is in
default beyond any applicable cure

 

3



--------------------------------------------------------------------------------

period. If Tenant does not timely provide such notice in accordance with this
Section 3.4, the option shall lapse and thereafter be null and void. Upon timely
exercise of such notice, the Lease shall be deemed to be extended for the
additional period at the Basic Rent as set forth herein and pursuant to all
other terms and conditions set forth in the Lease.

ARTICLE 4

RENT AND OTHER AMOUNTS PAYABLE

4.1 Basic Rent. Tenant covenants and agrees to pay to Landlord, without offset,
deduction or abatement, basic rent for the full Lease Term in the amount
specified as or calculable from Basic Rent in the Summary of Basic Lease Terms
(“Basic Rent”).

4.2 Monthly Rental. Basic Rent shall be payable monthly in advance, without
notice, in equal installments, together with installments of Additional Rent.
Each installment of Basic Rent shall be in the amount of monthly rent specified
in the rent schedule in the Summary of Basic Lease Terms (“Monthly Rental”). The
first such monthly installment shall be due and payable on or before the
Commencement Date and a like monthly installment shall be due and payable on or
before the first day of each calendar month succeeding the Commencement Date
during the Lease Term, except that the rental payment for any fractional
calendar month at the commencement or end of the Lease Term shall be prorated
based on a thirty (30) day month.

4.3 Place of Payments. Basic Rent and all other sums payable by Tenant to
Landlord under this Lease shall be paid to Landlord at the place for payments
specified in the Summary of Basic Lease Terms, or such other place as Landlord
may, from time to time, designate in writing.

4.4 Lease a Net Lease and Rent Absolute. It is the intent of the parties that
the Basic Rent provided in this Lease shall be a net payment to Landlord; that,
except as otherwise expressly provided herein, the Lease shall continue for the
full Lease Term notwithstanding any occurrence preventing or restricting use and
occupancy of the Demised Premises, including any damage or destruction affecting
the Demised Premises, and any action by governmental authority relating to or
affecting the Demised Premises; that the Basic Rent shall be absolutely payable
without offset, reduction or abatement for any cause except as otherwise
specifically provided in this Lease; that Landlord shall not bear any costs or
expenses relating to the Demised Premises or provide any services or do any act
in connection with the Demised Premises except as otherwise specifically
provided in this Lease; and that Tenant shall pay, in addition to Basic Rent,
Additional Rent to cover costs and expenses relating to the Demised Premises,
the Common Facilities, and the Property, all as hereinafter provided.

4.5 Additional Rent. Tenant covenants and agrees to pay directly to third
parties or as Additional Rent, as applicable, all costs and expenses relating to
the Demised Premises including utilities, maintenance and repair thereof;
Tenant’s Pro Rata Share of all costs and expenses relating to the Common
Facilities, pursuant to Section 7.2 hereof; Tenant’s Pro Rata Share of all Taxes
and Assessments (hereinafter defined) and costs and expenses of Casualty
Insurance (hereinafter defined); all costs and expenses of Liability Insurance
(hereinafter defined) and other insurance described in Section 6.3 below; and
all other costs and expenses that Tenant is obligated to pay under this Lease;
except that Tenant is not obligated to pay sums expressly allocated to Landlord
under other provisions of this Lease.

4.6 Tenant’s Pro Rata Share. “Tenant’s Pro Rata Share” shall mean the percentage
set forth in the Summary of Basic Lease Terms as Tenant’s Pro Rata Share, which
is the percentage derived by dividing the approximate rentable floor area of the
Demised Premises, as set forth in the Summary of Basic Lease

 

4



--------------------------------------------------------------------------------

Terms, by the approximate rentable floor area within the Building, as set forth
in the Summary of Basic Lease Terms. The percentage set forth in the Summary of
Basic Lease Terms shall be conclusive and not subject to adjustment for
remeasurement of the area of the Demised Premises or the Building. Landlord may
modify Tenant’s Pro Rata Share from time to time based upon any increase or
reduction in the rentable floor area of the Building or of the Demised Premises.

4.7 Monthly Deposits for Taxes, Insurance, and Common Facilities Charges. Tenant
will pay to Landlord, monthly in advance, without notice, on each day that
payment of Monthly Rental is due, amounts, as hereinafter specified, for payment
of Tenant’s Pro Rata Share of Taxes and Assessments (defined in Section 5.1),
Casualty Insurance (defined in Section 6.1), Liability Insurance, if applicable
(defined in Section 6.2), Common Facilities Charges (defined in Section 7.2),
and any other charges payable with respect to the Property hereunder as
Additional Rent (collectively “Monthly Deposits”) and, if the Monthly Deposits
are insufficient to pay Tenant’s Pro Rata Share of the actual cost of such
items, to pay to Landlord, within twenty (20) days after written demand by
Landlord, such amounts as are necessary to provide Landlord with sufficient
funds to pay Tenant’s Pro Rata Share of the same. The Monthly Deposits shall
each be equal to Tenant’s Pro Rata Share of 1/12 of the amounts, as reasonably
estimated and re-estimated from time to time by Landlord (Tenant to receive
written notice from time to time of each such estimate or re-estimate), of the
annual Taxes and Assessments, annual Casualty Insurance premiums, annual
Liability Insurance premiums, and annual Common Facilities Charges payable with
respect to the Property. The initial Monthly Deposit shall be subject to
adjustment as herein provided. To the extent the Monthly Deposits exceed
Tenant’s Pro Rata Share of the actual cost of such items, the excess amount
shall, at Landlord’s option, except as may be otherwise provided by law, either
be paid to Tenant or credited against future Monthly Deposits or against Basic
Rent, Additional Rent or other amounts payable by Tenant under this Lease. If
Tenant so requests in writing within thirty (30) days after the date of
Landlord’s annual reconciliation of Monthly Deposits, Landlord shall furnish
Tenant with a copy of invoices or receipts for Taxes, Insurance, and Common
Facilities Charges. The amounts of such taxes, insurance premiums and expenses
payable by Tenant for the years in which the Lease Term commences and expires
shall be subject to the provisions hereinafter contained in this Lease for
proration of such amounts in such years. Prior to the dates on which payment is
due for such items, Landlord shall make payment of the same. Except for
Landlord’s obligation to make payments, the making of Monthly Deposits by Tenant
shall not limit or alter Tenant’s obligation to pay taxes and assessments and to
maintain insurance as elsewhere provided in this Lease.

4.8 Security Deposit. Upon execution of this Lease, Tenant shall deposit with
Landlord, the amount specified as a security deposit in the Summary of Basic
Lease Terms (“Security Deposit”). The Security Deposit shall be retained by
Landlord and may be applied by Landlord, to the extent necessary, to pay and
cover any loss, cost, damage or expense, including attorneys’ fees, sustained by
Landlord by reason of the failure of Tenant to comply with any provisions,
covenant or agreement of Tenant contained in this Lease. To the extent not
necessary to cover such loss, cost, damage or expense, the Security Deposit,
without any interest thereon, shall be returned to Tenant within sixty (60) days
after expiration of the Lease Term or as may be otherwise provided by law;
provided, however, that Landlord may also deduct any amount from the Security
Deposit Landlord estimates may be required to cover any shortfall in Additional
Rent deposits made by Tenant in the final year of the Lease until such time as
Landlord has completed its annual Additional Rent reconciliation for such year
in which event any excess will be returned to Tenant. The Security Deposit shall
not be considered as an advance payment of rent or as a measure of the loss,
cost, damage or expense that is or may be sustained by Landlord. In the event
all or any portion of the Security Deposit is applied by Landlord to pay any
such loss, cost, damage or expense, Tenant shall, from time to time, promptly
upon written demand, deposit with Landlord such amounts as may be necessary to
replenish the Security Deposit to its original amount.

 

5



--------------------------------------------------------------------------------

4.9 General Provisions as to Monthly Deposits and Security Deposit. Landlord
shall not be required to hold the Security Deposit in an escrow or trust deposit
account, and Landlord may commingle the Monthly Deposits with Landlord’s own
funds. Landlord shall not be obligated to pay interest to Tenant on account of
the Monthly Deposits and Security Deposit. In the event of a transfer by
Landlord of Landlord’s interest in the Demised Premises, Landlord or the
property manager of Landlord will deliver the Monthly Deposits and Security
Deposit to the transferee of Landlord’s interest and Landlord and such property
manager shall thereupon be discharged from any further liability to Tenant with
respect to such Monthly Deposits and Security Deposit. In the event of a
transfer by Tenant of Tenant’s interest in the Demised Premises, Landlord shall
be entitled to return the Monthly Deposits and Security Deposit to Tenant’s
successor in interest and Landlord shall thereupon be discharged from any
further liability with respect to the Monthly Deposits and Security Deposit.

4.10 Rent Regulations. If the Basic Rent, Additional Rent, or any other amounts
to be paid by Tenant to Landlord hereunder is or becomes at any time subject to
regulation by law such that they exceed the maximum rental or other amounts
permitted by such laws, then the rent or other amounts to be so paid shall be
the maximum rental or other amounts permitted by said laws.

ARTICLE 5

TAXES AND ASSESSMENTS

5.1 Covenant to Pay Taxes and Assessments. Tenant covenants and agrees to pay,
as Additional Rent, Tenant’s Pro Rata Share of Taxes and Assessments, as
hereinafter defined, which accrue during or are attributable to the Lease Term.
“Taxes and Assessments” shall mean all taxes, assessments or other impositions,
general or special, ordinary or extraordinary, or every kind or nature, which
may be levied, assessed or imposed upon or with respect to the Property or any
part thereof, or upon any building, improvements or personal property at any
time situated thereon.

5.2 Proration at Commencement and Expiration of Term. Taxes and Assessments
shall be prorated between Landlord and Tenant for the year in which the Lease
Term commences and for the year in which the Lease Term expires as of,
respectively, the date of commencement of the Lease Term and the date of
expiration of the Lease Term, except as herein provided. Additionally, for the
year in which the Lease Term expires, Tenant shall be liable without proration
for the full amount of Taxes and Assessments relating to any improvements,
fixtures, equipment or personal property that Tenant is required to remove or in
fact removes as of the expiration of the Lease Term. Proration of Taxes and
Assessments shall be made on the basis of actual Taxes and Assessments. Tenant’s
Pro Rata Share of Taxes and Assessments for the years in which the Lease Term
commences and expires shall be paid and deposited with Landlord through Monthly
Deposits as hereinabove provided, but, in the event actual Taxes and Assessments
for either year are greater or less than as estimated for purposes of Monthly
Deposits, appropriate adjustment and payment shall be made between the parties,
at the time the actual Taxes and are known, as may be necessary to accomplish
proration, as hereinafter provided, and such obligation shall survive the
termination or expiration of this Lease.

5.3 Special Assessments. If any Taxes or Assessments are payable in installments
over a period of years, Tenant shall be responsible only for installments
payable for periods during the Lease Term with proration, as above provided, of
any installment payable prior to or after expiration of the Lease Term.

5.4 New or Additional Taxes. Tenant’s obligation to pay Tenant’s Pro Rata Share
of Taxes and Assessments shall include any Taxes and Assessments of a nature not
presently in effect but that may hereafter be levied, assessed or imposed upon
Landlord or upon the Property if such tax shall be based upon

 

6



--------------------------------------------------------------------------------

or arise out of the ownership, use or operation of or the rents received from
the Property, other than income taxes or estate taxes of Landlord. For the
purposes of computing Tenant’s liability for such new type of tax or assessment,
the Property shall be deemed the only Property of Landlord.

5.5 Landlord’s Sole Right to Contest Taxes. Landlord shall have the sole right
to contest any Taxes or Assessments. Landlord shall pay to or credit Tenant with
Tenant’s Pro Rata Share of any abatement, reduction or recovery of any Taxes and
Assessments attributable to the Lease Term less Tenant’s Pro Rata Share of all
costs and expenses incurred by Landlord, including attorneys’ fees, in
connection with such abatement, reduction or recovery.

ARTICLE 6

INSURANCE

6.1 Casualty Insurance. Landlord covenants and agrees to obtain and keep in full
force and effect during the Lease Term, Casualty Insurance as hereinafter
defined. “Casualty Insurance” shall mean property insurance including “all risk”
coverage with respect to the Property, in an amount equal to the full
replacement cost thereof, with coinsurance clauses of no less than ninety
percent (90%), and with coverage, by endorsement or otherwise, for all risks,
vandalism and malicious mischief, sprinkler leakage, boilers, and rental loss
and with a deductible in reasonable amount for each occurrence as Landlord may
determine from time to time. Casualty Insurance obtained by Landlord shall name
Tenant as an insured party and may, at Landlord’s option, name any mortgagee or
holder of a deed of trust as an insured party as its interest may appear. Tenant
covenants and agrees to pay, as Additional Rent, its Pro Rata Share of the cost
of Casualty Insurance obtained by Landlord, and to pay, as Additional Rent, its
Pro Rata Share of the cost of any deductible under such Casualty Insurance as
provided by Section 10.5. Tenant shall be responsible for obtaining, at Tenant’s
option, cost and expense, insurance coverage for personal property and leasehold
improvements of Tenant and for business interruption of Tenant.

6.2 Liability Insurance. Tenant covenants and agrees to obtain and keep in full
force and effect during the Lease Term, and to pay the premiums and costs of,
Liability Insurance as herein defined. “Liability Insurance” shall mean
comprehensive or commercial general liability insurance covering public
liability for claims for bodily injury, personal injury, and property damage
with respect to the use and operation of the Demised Premises and the Common
Facilities, with limits of not less than two million dollars ($2,000,000.00)
combined single limit of liability, with endorsements for assumed contractual
liability with respect to the liabilities assumed by Tenant under Sections 8.24
and 9.2 of this Lease, and with no deductible, retention or self-insurance
provision contained therein, unless otherwise approved in writing by Landlord.
The coverage limits may be satisfied by a comprehensive or commercial general
liability policy with limits of not less than one million dollars
($1,000,000.00) combined with a liability excess policy with limits of not less
than two million dollars ($2,000,000.00). Landlord may, at its sole cost, also
obtain and keep in full force and effect during the Lease Term liability
insurance covering public liability with respect to the ownership, use and
operation of the Property.

6.3 Other Insurance. Tenant covenants and agrees to obtain and keep in full
force and effect during the Lease Term, and to pay the premiums and costs of,
any other types of insurance relating to the Property or Tenant’s occupancy,
use, and operation of the Demised Premises that any mortgagee or holder of a
deed of trust on the Property may hereafter reasonably require. Tenant shall
cause such other insurance to be in effect within thirty (30) days after receipt
of written notice from Landlord. Landlord may obtain insurance coverage for lost
rental income, the cost of which shall be paid by Tenant as Additional Rent.

 

7



--------------------------------------------------------------------------------

6.4 General Provisions Respecting Insurance. Except as otherwise approved in
writing by Landlord, all insurance obtained by Tenant shall be on forms and with
insurers selected or approved by Landlord, which approval shall not be
unreasonably withheld; and shall name Landlord, and, upon written request by
Landlord providing all requisite information, Landlord’s manager(s) and
agent(s), and the holder of any mortgage or deed of trust encumbering the
Property, their interests may appear as insured, or additional insured, parties.
All insurance obtained by either party as provided herein shall contain a waiver
of rights of subrogation as among Tenant, Landlord and the holder of any such
mortgage or deed of trust and by the respective insurers by endorsement; shall
provide coverage on an occurrence basis; and shall provide, by certificate of
insurance or otherwise, that the insurance coverage shall not be canceled or
altered except upon thirty (30) days’ prior written notice to the other party
and the holder of any such mortgage or deed of trust on the Demised Premises.
Certificates of insurance obtained by Tenant shall be delivered to Landlord who
may deposit the same with the holder of any such first mortgage or deed of
trust. Upon written request, each party agrees to provide the other with copies
of all policies of insurance obtained by such party hereunder.

6.5 Cooperation in the Event of Loss. Landlord and Tenant shall cooperate with
each other in the collection of any insurance proceeds that may be payable in
the event of any loss, including the execution and delivery of any proof of loss
or other actions required to effect recovery.

ARTICLE 7

UTILITY, OPERATING, MAINTENANCE AND REPAIR EXPENSES

7.1 Utility Charges. Tenant covenants and agrees to contract for in Tenant’s own
name and to pay directly to the utility providers, all charges for water,
sewage, disposal, storm drainage fees, gas, electricity, light, heat, power,
telephone or other utility services used, rendered or supplied to or for the
Demised Premises. If any such utility charges are not separately metered or
billable to the Demised Premises, then (i) Landlord shall have the right to
apportion utility charges based upon Landlord’s reasonable estimation of
relative use of such utilities, and (ii) Tenant shall the right to cause such
utilities to be separately metered at Tenant’s sole expense. In the event, from
time to time, that Tenant shall fail to make payments to utility providers, as
required above when due and payable, Landlord shall have the right at its
option, to pay any and all amounts owing, and Tenant shall immediately reimburse
Landlord for same upon written notice of such payment by Landlord, such
reimbursement obligation to constitute Additional Rent. Tenant shall pay to
Landlord the apportioned amount of such utilities as Additional Rent. In the
event of an interruption of utilities or services necessary to Tenant’s use of
the Demised Premises or its ability to carry out its Permitted Use, but only if
such interruption is not caused by Tenant, Landlord will cooperate and exercise
commercially reasonable efforts to assist Tenant with regaining service.

7.2 Common Facilities Charges. Tenant covenants and agrees to pay, as Additional
Rent, Tenant’s Pro Rata Share of those costs and expenses that are incurred by
Landlord during the term of operating, repairing, maintaining and upkeep of the
Common Facilities including, without limitation, upkeep and replanting of grass,
trees, shrubs and landscaping; removal of dirt, debris, obstructions and litter
from Parking Areas, landscaped areas, sidewalks and driveways; repairs,
resurfacing, resealing, restriping, sweeping and snow removal from the Parking
Areas, sidewalks and driveways; sprinkler systems; building signs; stairways;
heating, ventilation and air conditioning systems; utilities for the Common
Facilities; fire protection systems and sprinkler systems; exterior painting;
roof membranes, including penetrations of the membranes; water and sewage
disposal systems; storm drainage systems; supplies, personnel, and the cost of
any rental of equipment in implementing such services; charges for professional
management of the Property and Common Facilities; the wages, salaries, benefits
and payroll taxes paid by Landlord with respect to its non-supervisory employees
(to the extent reasonably allocable to providing such services with

 

8



--------------------------------------------------------------------------------

respect to the Common Facilities); all alterations, additions, improvements and
other changes made to the Improvements in order to conform to changes subsequent
to the date of this Lease in any laws, ordinances, rules, regulations or orders
of any applicable governmental authority, subject to amortization of such costs
at a market rate of interest over the useful life thereof, as determined by
Landlord’s accountants; and personal property taxes, licenses and permits (to
the extent reasonably allocable to providing such services to the Common
Facilities). Landlord may cause any or all of such services to be provided by
employees of Landlord or by independent contractor(s) and subcontractor(s).
Tenant shall pay to Landlord, monthly in advance, without notice, on each day
that payment of Monthly Rental is due, the estimated monthly charge for the
Common Facilities, as determined and redetermined from time to time by Landlord
in accordance with Section 4.7 above. Notwithstanding anything to the contrary
set forth in this Section 7.2, Tenant shall not be required to pay, as
Additional Rent or otherwise (and Landlord shall bear) all costs and expenses
incurred by Landlord in connection with maintaining, replacing or improving the
Property (or any portion thereof) to the extent such costs and expenses (i) are
for improvements or replacements having a useful life of five (5) years or more,
as determined by Landlord’s accountants (excepting those incurred in connection
with roof membranes or alterations, additions, improvements and other changes
made to the Improvements in order to conform to changes subsequent to the date
of this Lease in any laws, ordinances, rules, regulations or orders of any
applicable governmental authority, as provided above), (ii) constitute legal,
accounting, consulting or other professional fees or leasing fees, (iii) were
incurred in connection with improvements made for the benefit of occupants of
other buildings or properties, or to prepare space for occupancy by a purchaser
or a new tenant, (iv) are reimbursed by third parties or (v) result from the
gross negligence or willful misconduct of Landlord or its agents, contractors,
invitees or employees.

7.3 Tenant’s Maintenance Obligation. Tenant, at its sole cost and expense, shall
maintain, repair, replace (at Tenant’s reasonable option) and keep the Demised
Premises and all non-structural improvements, fixtures and personal property
(excluding Tenant’s Equipment) thereon (including, for purposes of this
paragraph and without limitation, the heating, ventilation and air conditioning
systems, fire protection systems and sprinkler systems, Tenant’s Equipment, the
electrical, lighting and communications conduits, wires, switches and other
electrical fixtures and the plumbing pipes, valves, meters and other plumbing
fixtures for water and sewer) in good, safe and sanitary condition, order and
repair and in accordance with all applicable laws, ordinances, orders, rules and
regulations of governmental authorities having jurisdiction, ordinary wear and
tear, casualty and condemnation excepted. Tenant will perform or contract for
and promptly pay for trash and garbage disposal, janitorial and cleaning
services, security services, interior painting, interior window washing,
replacement of damaged or broken glass and other breakable materials,
replacement of interior light bulbs and light fixtures in or serving the Demised
Premises. All costs of maintenance and repairs to be performed by Tenant in
accordance herewith, but incurred instead by Landlord, shall be considered
Additional Rent hereunder. All maintenance and repairs to be performed by Tenant
shall be done promptly, in a good and workmanlike fashion, and without
diminishing the original quality of the Demised Premises or the Property. Tenant
shall maintain the heating, ventilation and air conditioning equipment located
in or about the Building by a contractor reasonably acceptable to Landlord.

7.4 Landlord’s Maintenance Obligation. Landlord shall be responsible for and
shall bear the costs and expenses of replacement of, or extraordinary
maintenance and repairs to, structural aspects of the roofs, foundations,
exterior walls, and other structural elements of the Building and keep such
structural elements in good and safe condition, order and repair. Landlord shall
also maintain and repair the Common Facilities and provide routine maintenance
of the structural elements, and Tenant shall pay its Pro Rata Share of all costs
and expenses with respect thereto pursuant to Section 7.2 above.

 

9



--------------------------------------------------------------------------------

ARTICLE 8

OTHER COVENANTS OF TENANT

8.1 Limitation on Use by Tenant. Tenant covenants and agrees to use the Demised
Premises only for the use or uses set forth as Permitted Uses by Tenant in the
Summary of Basic Lease Terms and for no other purposes, except with the prior
written consent of Landlord. Landlord has made no investigation of and makes no
representations or warranties whatsoever regarding the permissibility of
Tenant’s Permitted Uses under applicable zoning or land use laws, rules,
regulations or approvals.

8.2 Compliance with Laws. Tenant covenants and agrees that at all times during
the Lease Term, Tenant’s use of the Demised Premises shall be in compliance with
all zoning, land use, and other applicable laws, rules, and regulations with
respect thereto, and that nothing shall be done or kept on the Demised Premises
in violation of applicable law, ordinance, order, rule or regulation of any
governmental authority having jurisdiction, and that the Demised Premises shall
be used, kept and maintained in compliance with any such law, ordinance, order,
rule or regulation and with the certificate of occupancy issued for the Building
and/or the Demised Premises; provided, however, that nothing in this Section 8.2
is intended, or shall be construed, to require Tenant to make or to pay for
alterations, improvements or replacements to or of the Property (or any portion
thereof) except those that may be required as a result of Tenant’s or Baxter’s
use or alteration of the Demised Premises or Tenant’s business operations.

8.3 Compliance with Insurance Requirements. Tenant covenants and agrees that
should anything be done or kept at the Demised Premises on the part of Tenant or
Tenant’s employees, agents, invitees or contractors that increases the cost of
insurance maintained with respect to the Demised Premises or the Property, then
Tenant shall bear the full economic effect of such increase in premiums.

8.4 No Waste or Impairment of Value. Tenant covenants and agrees that nothing
shall be done or kept on the Demised Premises or the Property that would impair
the value of the Demised Premises or the Property, or that would constitute
excessive wear and tear or waste.

8.5 No Overloading. Tenant covenants and agrees that nothing shall be done or
kept on the Demised Premises or the Building and that no improvements, changes,
alterations, additions, maintenance or repairs shall be made to the Demised
Premises that might impair the structural soundness of the Building,
Improvements, or Parking Area, that might result in an overload of electrical
lines serving the Building or cause excessive tripping of circuit breakers, that
might interfere with any telephone lines or equipment or any other electric or
electronic equipment in the Building or on any adjacent or nearby property, that
might place excessive demands on or exceed the capacity of the water lines or
sewer lines servicing the Building, or that might in any other way overload any
portion of the Property or Improvements or any equipment or facilities servicing
the same. In the event of violations hereof, Tenant covenants and agrees to
immediately remedy the violation at Tenant’s expense and in compliance with all
requirements of governmental authorities and insurance underwriters.

8.6 No Nuisance, Noxious or Offensive Activity. Tenant covenants and agrees that
no noxious or offensive activity shall be carried on upon the Demised Premises
or the Property nor shall anything be done or kept on the Demised Premises or
the Property that may be or become a public or private nuisance or that is
likely to cause disturbance or annoyance to others on adjacent or nearby
property.

8.7 No Annoying Lights, Sounds or Odors. Tenant covenants and agrees that no
light shall be emitted from the Demised Premises that is unreasonably bright or
causes unreasonable glare; no sound shall be emitted from the Demised Premises
that is unreasonably loud or annoying; and no odor shall be emitted from the
Demised Premises that is or might be noxious or offensive to others in the
Building or on adjacent or nearby property.

 

10



--------------------------------------------------------------------------------

8.8 No Unsightliness. Tenant covenants and agrees that no unsightliness shall be
permitted on the Demised Premises or the Property that is visible from any
adjacent or nearby property. Without limiting the generality of the foregoing,
all unsightly conditions, equipment, objects and conditions shall be kept
enclosed within the Demised Premises; no refuse, scrap, debris, garbage, trash,
bulk materials or waste shall be kept, stored or allowed to accumulate on the
Demised Premises or the Property except as may be enclosed within the Demised
Premises; all pipes, wires, poles, antennas and other facilities for utilities
or the transmission or reception of audio or visual signals or electricity shall
be kept and maintained underground or enclosed within the Demised Premises or
appropriately screened from view; and no temporary structure shall be placed or
permitted on the Demised Premises or the Property without the prior written
consent of Landlord.

8.9 No Animals. Tenant covenants and agrees that no animals shall be permitted
or kept on the Demised Premises or the Property; provided, however, that nothing
herein shall be construed as prohibiting qualified service animals that may not
be legally excluded from the Demised Premises or Property pursuant to the
Americans with Disabilities Act or any similar law, rule or regulation
applicable to the Property.

8.10 Restriction on Signs and Exterior Lighting. Tenant covenants and agrees
that no signs or advertising devices of any nature shall be erected or
maintained by Tenant on the Demised Premises or the Property and no exterior
lighting shall be permitted on the Demised Premises or the Property except as
approved in writing by Landlord, which approval will not be unreasonably
withheld, conditioned or delayed.

8.11 No Violation of Covenants. Tenant covenants and agrees not to commit,
suffer or permit any violation of any covenant, condition or restriction
affecting the Demised Premises or the Property.

8.12 Restriction on Changes and Alterations. Tenant covenants and agrees not to
improve, change, alter, add to, remove or demolish any improvements on the
Demised Premises, (“Changes”), without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed, and
unless Tenant complies with all reasonable conditions that may be imposed by
Landlord in connection with such consent; and unless Tenant pays to Landlord the
reasonable costs and expenses of Landlord for architectural, engineering, legal
or other consulting that may be reasonably incurred by Landlord in determining
whether to approve any such Changes. Landlord’s consent to any Changes and the
conditions imposed in connection therewith shall be subject to all requirements
and restrictions of any holder of a mortgage or deed of trust encumbering the
Property. If such consent is given, no such changes shall be permitted unless
Tenant shall have procured and paid for all necessary permits and authorizations
from any governmental authorities having jurisdiction; unless such Changes will
not reduce the value of the Property, and will not affect or impair existing
insurance on the Property; and unless Tenant, at Tenant’s sole cost and expense,
shall maintain or cause to be maintained workmen’s compensation (to the extent
required by applicable law) covering all persons employed in connection with the
work and obtains liability insurance covering any loss or damage to persons or
property arising in connection with any such Changes and such other insurance or
bonds as Landlord may reasonably require. Tenant covenants and agrees that any
such Changes approved by Landlord shall be completed with due diligence and in a
good and workmanlike fashion and in compliance with all conditions imposed by
Landlord and all applicable permits, authorizations, laws, ordinances, orders,
rules and regulations of governmental authorities having jurisdiction and that
the costs and expenses with respect to such Changes shall be paid promptly when
due and that the Changes shall be accomplished free of liens of mechanics and

 

11



--------------------------------------------------------------------------------

materialmen. Tenant covenants and agrees that all such Changes (except to the
extent they constitute Tenant’s Equipment, whether or not affixed or attached to
the real estate) shall become the property of Landlord at the expiration of the
Lease Term if and to the extent that Landlord relieves Tenant from its
Restoration Obligations at the expiration or termination of this Lease.

8.13 No Mechanic’s Liens. Tenant covenants and agrees not to permit or suffer,
and to cause to be removed and released, any mechanic’s, materialmen’s or other
lien on account of supplies, machinery, tools, equipment, labor or material
furnished or used in connection with the construction, alteration, improvement,
addition to or repair of the Demised Premises by, through or under Tenant. At
least fifteen (15) days prior to any Changes, Tenant shall provide written
notice to Landlord of the date of commencement of any Changes. Prior to the
commencement of any Changes, Tenant shall post in conspicuous locations and
maintain on the Demised Premises and Building Notices of Owner’s Non-Liability
in the form attached hereto as Exhibit C or in such other form as Landlord may
from time to time reasonably require in writing. Tenant shall have the right to
contest, in good faith and with reasonable diligence, the validity of any such
lien or claimed lien, provided that Tenant shall give to Landlord such security
as may be reasonably requested by Landlord to insure the payment of any amounts
claimed, including interest and costs, and to prevent any sale, foreclosure or
forfeiture of any interest in the Property on account of any such lien,
including, without limitation, bonding, escrow or endorsement of the title
insurance policy of Landlord and any holder of a mortgage or deed of trust
encumbering the Property. If Tenant so contests, then on final determination of
the lien or claim for lien, Tenant shall immediately pay any judgment rendered,
with interest and costs, if any, and will cause the lien to be released and any
judgment satisfied.

8.14 No Other Encumbrances. Tenant covenants and agrees not to obtain any
financing secured by Tenant’s interest in the Demised Premises and not to
encumber the Demised Premises or Landlord’s or Tenant’s interest therein,
without the prior written consent of Landlord, and to keep the Demised Premises
free from all liens and encumbrances except liens and encumbrances existing upon
the date of commencement of the Lease Term or liens and encumbrances created by
Landlord or otherwise outside the control of Tenant.

8.15 Subordination to Landlord Mortgages. Tenant covenants and agrees that this
Lease and Tenant’s interest in the Demised Premises shall be junior and
subordinate to any mortgage or deed of trust now or hereafter encumbering the
Property. In the event of a foreclosure of any such mortgage or deed of trust,
Tenant shall attorn to the party acquiring title to the Property as the result
of such foreclosure. No act or further agreement by Tenant shall be necessary to
establish the subordination of this Lease to any such mortgage or deed of trust,
which is self-executing, but Tenant covenants and agrees, upon request to
Landlord, to execute such documents as may be reasonably necessary or
appropriate to confirm and establish this Lease as subordinate to any such
mortgage or deed of trust in accordance with the foregoing provisions,
including, without limitation, the form of Subordination, Non-Disturbance and
Attornment Agreement attached hereto as Exhibit D. Alternatively, Tenant
covenants and agrees that, at the option of any mortgagee or beneficiary under a
deed of trust, Tenant shall execute documents as may be reasonably necessary to
establish this Lease and Tenant’s interest in the Demised Premises as superior
to any such mortgage or deed of trust. If Tenant fails to execute any documents
required to be executed by Tenant under the provisions hereof, Tenant hereby
makes, constitutes and irrevocably appoints Landlord as Tenant’s attorney in
fact and in Tenant’s name, place and stead to execute any such document. In the
event Tenant requests any changes or revisions to any such document or
agreement, Tenant shall pay to Landlord, within ten (10) days after demand by
Landlord, the reasonable costs and expenses of Landlord in connection with the
negotiation, drafting, and revision thereof, including attorneys’ fees.

 

12



--------------------------------------------------------------------------------

8.16 Assignment or Subletting. Tenant covenants and agrees not to make or permit
a Transfer by Tenant, as hereinafter defined, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. A Transfer by Tenant shall include an assignment of this Lease, a
sublease of all or any part of the Demised Premises or any assignment, sublease,
license, franchise, transfer, mortgage, pledge or encumbrance of all or any part
of Tenant’s interest under this Lease or in the Demised Premises, by operation
of law or otherwise, or the use or occupancy of all or any part of the Demised
Premises by anyone other than Tenant. Any such Transfer by Tenant without
Landlord’s written consent shall be void and shall constitute a default under
this Lease. In the event Landlord consents to any Transfer by Tenant, Tenant
shall not be relieved of its obligations under this Lease and Tenant shall
remain liable, jointly and severally and as a principal, and not as a guarantor
or surety, under this Lease, to the same extent as though no Transfer by Tenant
had been made, unless specifically provided to the contrary in Landlord’s prior
written consent. The acceptance of rent by Landlord from any person other than
Tenant shall not be deemed to be a waiver by Landlord of the provisions of this
Section or of any other provision of this Lease and any consent by Landlord to a
Transfer by Tenant shall not be deemed a consent to any subsequent Transfer by
Tenant. In giving or withholding its consent to a proposed Transfer by Tenant,
Landlord shall be entitled to consider any reasonable factor, including but not
limited to the following: (a) financial strength and credit history of the
proposed subtenant/assignee; (b) business reputation of the proposed
subtenant/assignee; (c) proposed use of the Demised Premises by the proposed
subtenant/assignee; (d) managerial and operational skills of the proposed
subtenant/assignee; and (e) compatibility of the proposed subtenant with other
tenants of the Building. Notwithstanding the foregoing, Tenant may assign this
Lease or sublet any or all of its leasehold interest in the Demised Premises to
an affiliate, subsidiary, or parent corporation of Tenant; (ii) resulting entity
from a merger or consolidation involving Tenant; or (iii) an entity purchasing
all or substantially all of the assets of Tenant, in each case without
Landlord’s consent, provided that Tenant gives written notice to Landlord with a
copy of the assignment or sublease and the assignee or sublessee agrees in
writing with Landlord to be bound by the terms and conditions of the Lease;
provided further that no such notice or consent shall be required in connection
with the transfer of any voting stock or interests of Tenant. Despite any
assignment or sublease, Tenant will not be relieved of its obligations under
this Lease, and Tenant remains liable, jointly and severally and as a principal,
and not as a guarantor or surety, under this Lease, to the same extent as though
no assignment or sublease by Tenant had been made.

Tenant covenants and agrees that in the event Landlord consents to a sublease by
Tenant, Tenant and Tenant’s Subtenant shall enter into the form of Sublease,
Assumption and Consent Agreement attached hereto as Exhibit E, and in the event
Landlord consents to an assignment, Tenant and Tenant’s assignee shall enter
into the form of Assignment, Assumption, and Consent Agreement attached hereto
as Exhibit F, or the standard form of agreement in each case then being used by
Landlord for subleases and assignments. In the event Tenant or Tenant’s
transferee requests any changes or revisions to any such agreement, Tenant shall
pay to Landlord, within ten (10) days after demand by Landlord, the reasonable
costs and expenses of Landlord in connection with any request by Tenant for
consent to a Transfer, including attorneys’ fees.

8.17 Annual Financial Statements. Tenant covenants and agrees to furnish to
Landlord, within fifteen (15) days after Landlord’s written request, copies of
Tenant’s most recent year end financial statements, and agrees that Landlord may
deliver any such financial statements to any existing or prospective mortgagee
or purchaser of the Property. The financial statements shall include a balance
sheet as of the end of, and a statement of profit and loss for, the preceding
fiscal year of Tenant and, if regularly prepared by Tenant, a statement of
sources and use of funds for the preceding fiscal year of Tenant.

 

13



--------------------------------------------------------------------------------

8.18 Payment of Other Taxes. Tenant covenants and agrees to pay promptly when
due all personal property taxes on personal property of Tenant on the Demised
Premises and all state and local sales taxes and use taxes, the nonpayment of
which might give rise to a lien on the Demised Premises or Tenant’s interest
therein to the extent applicable to the Demised Premises, and to furnish, if
requested by Landlord, evidence of such payments.

8.19 Estoppel Certificates. Tenant covenants and agrees to execute, acknowledge
and deliver to Landlord, upon Landlord’s written request, a written Estoppel
Certificate certifying that this Lease is unmodified (or, if modified, stating
the modifications) and in full force and effect; stating the dates to which
Basic Rent has been paid, stating the amount of the Security Deposit held by
Landlord; stating the amount of the Monthly Deposits held by Landlord for the
then tax and insurance year; and stating whether or not Landlord is in default
under this Lease (and, if so, specifying the nature of the default); and stating
such other matters concerning this Lease as Landlord may reasonably request,
including but not limited to, the form of Estoppel Certificate attached hereto
as Exhibit G. Tenant agrees that such statement may be delivered to and relied
upon by any existing or prospective mortgagee or purchaser of the Property.
Tenant agrees that a failure to deliver such a statement within ten (10) days
after written request from Landlord shall be conclusive upon Tenant that this
Lease is in full force and effect without modification except as may be
represented by Landlord; that there are no uncured defaults by Landlord under
this Lease; and that any representation by Landlord with respect to Basic Rent,
the Security Deposit and Monthly Deposits are true. In the event Tenant requests
any changes or revisions to any such Estoppel Certificate other than to correct
inaccuracies, Tenant shall pay to Landlord, within ten (10) days after demand by
Landlord, the reasonable costs and expenses of Landlord in connection the
negotiation, drafting and revision of such Estoppel Certificate, including
attorneys’ fees.

8.20 Landlord Right to Inspect and Show Premises and to Install “For Sale”
Signs. Tenant covenants and agrees that Landlord and the authorized
representatives of Landlord shall have the right to enter the Demised Premises
at any reasonable time for the purposes of inspecting, repairing or maintaining
the same or performing any obligations of Tenant that Tenant has failed to
perform hereunder or for the purposes of showing the Demised Premises to any
existing or prospective mortgagee, purchaser or, during the last nine (9) months
of the Lease Term, lessee of the Property or the Demised Premises. Except in the
case of emergency, Landlord will notify Tenant a reasonable time prior to
entering the Demised Premises. Tenant covenants and agrees that Landlord may at
any time place on the Property or the Demised Premises a sign advertising the
Property or the Demised Premises for sale or, within the last nine (9) months of
the Term, for lease.

8.21 Landlord Right to Renovate, Expand or Modify Building. Tenant covenants and
agrees that Landlord shall have the right to renovate, expand, reconstruct, or
otherwise modify the Building and/or Common Facilities at any time, in
Landlord’s sole discretion; provided, however, that no such renovation,
expansion, reconstruction, or other modification shall permanently or materially
interfere with Tenant’s right to the quiet use and enjoyment of the Demised
Premises. Landlord will give Tenant prior written notice describing any work
planned under the terms of this provision and the methods planned for performing
such work. Tenant may require Landlord to modify its methods in reasonable
manner to minimize any impact on Tenant’s operations.

8.22 Landlord Title to Fixtures, Improvements and Equipment. Subject to Tenant’s
Restoration Obligations and excluding Tenant’s Equipment, Tenant covenants and
agrees that all fixtures and improvements on the Demised Premises and all
equipment and personal property relating to the use and operation of the Demised
Premises (as distinguished from operations incident to the business of Tenant),
including all plumbing, heating, lighting, electrical and air conditioning
fixtures and equipment, whether or not attached to or affixed to the Demised
Premises, and whether now or hereafter located upon the Demised Premises, shall
be and remain the property of Landlord upon expiration of the Lease Term.

 

14



--------------------------------------------------------------------------------

8.23 Removal of Tenant’s Equipment. In addition to Tenant’s Restoration
Obligations, Tenant covenants and agrees to remove, at or prior to the
expiration of the Lease Term, all of Tenant’s Equipment, as herein defined. If
such removal shall injure or damage the Demised Premises Tenant covenants and
agrees, at its sole cost and expense, at or prior to the expiration of the Lease
Term, to repair such injury and damage in good and workmanlike fashion and to
place the Demised Premises in the same condition as the Demised Premises would
have been if such Tenant’s Equipment had not been installed. If Tenant fails to
remove any Tenant’s Equipment by the Expiration of the Lease Term, Landlord may,
at its option, keep and retain any such Tenant’s Equipment or dispose of the
same and retain any proceeds therefrom, and Landlord shall be entitled to
recover from Tenant any costs or expenses of Landlord in removing the same and
in restoring the Demised Premises in excess of the actual proceeds, if any,
received by Landlord from disposition thereof. Tenant releases and discharges
Landlord from any and all claims and liabilities of any kind arising out of
Landlord’s disposition of Tenant’s Equipment pursuant to this Section 8.23.

8.24 Tenant Indemnification of Landlord. Tenant covenants and agrees to protect,
indemnify, defend, and hold Landlord harmless from and against all liability,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including attorneys’ fees, imposed upon, incurred by or asserted against
Landlord by reason of: (a) any accident, injury to or death of any person or
loss of or damage to any property occurring on the Demised Premises or Common
Facilities; (b) any act or omission of Tenant or of Tenant’s officers,
employees, agents, guests or invitees or of anyone claiming by, through or under
Tenant; (c) any use that may be made by Tenant of, or condition created by
Tenant or Baxter upon, the Demised Premises or Common Facilities; (d) any
improvements, fixtures or equipment upon the Demised Premises or Common
Facilities installed by Tenant or by Baxter; (e) any failure on the part of
Tenant to perform or comply with any of the provisions, covenants or agreements
of Tenant contained in this Lease; (f) any violation of any applicable law,
ordinance, order, rule or regulation of governmental authorities having
jurisdiction by Tenant or Tenant’s officers, employees, agents, guests or
invitees or by anyone claiming by, through or under Tenant; and (g) any repairs,
maintenance or Changes to the Demised Premises made or caused to be made by,
through or under Tenant. Tenant further covenants and agrees that, in case any
action, suit or proceeding is brought against Landlord by reason of any of the
foregoing, Tenant will, at Tenant’s sole cost and expense, pay all costs and
expenses to defend Landlord in any such action, suit or proceeding with counsel
of Landlord’s choosing. Tenant’s obligations under this Section 8.24 will not
apply to any liability, obligations, claims, damages, penalties, causes of
action, costs and expenses, including attorneys’ fees, imposed upon, incurred by
or asserted against Landlord to the extent caused or contributed by the gross
negligence or willful misconduct of Landlord or its officers, agents,
contractors, guests, invitees or employees.

8.25 Liability of Landlord. Landlord shall be liable to Tenant for Landlord’s
gross negligence and willful misconduct. Tenant waives and releases any claims
Tenant may have against Landlord or Landlord’s officers, agents or employees for
loss, damage or injury to person or property sustained by Tenant or Tenant’s
officers, agents, employees, guests, invitees, or anyone claiming by, through or
under Tenant resulting from any cause whatsoever other than gross negligence or
willful misconduct. Notwithstanding anything to the contrary contained in this
Lease, Landlord, its beneficiaries, successors and assigns, shall not be
personally liable with respect to any of the terms, covenants and conditions of
this Lease, and Tenant shall look solely to the equity of Landlord in the
Property in the event of any default or liability of Landlord under this Lease,
such exculpation of liability to be absolute and without any exception
whatsoever.

 

15



--------------------------------------------------------------------------------

8.26 Release upon Transfer by Landlord. In the event of a transfer by Landlord
of the Property or of Landlord’s interest as Landlord under this Lease,
Landlord’s successor or assignee shall take subject to and be bound by this
Lease and, in such event, Tenant covenants and agrees that Landlord shall be
released from all obligations of Landlord under this Lease, except obligations
that arose and matured prior to such transfer by Landlord; that Tenant shall
thereafter look solely to Landlord’s successor or assign for satisfaction of the
obligations of Landlord under this Lease; and that, upon demand by Landlord or
Landlord’s successor or assign, Tenant shall attorn to such successor or assign.

8.27 Rules and Regulations. Upon and after receipt of written notice thereof to
Tenant, Tenant shall observe and comply with rules and regulations that may be
promulgated and amended from time to time by Landlord, provided that such rules
and regulations are reasonable and do not materially interfere with Tenant’s
ability to carry out the Permitted Use at the Demised Premises. Landlord shall
not be responsible to Tenant for the failure of any other tenant of the Building
to observe or comply with any of the rules or regulations, but Landlord shall
make reasonable efforts to enforce the rules and regulations (if any) for the
benefit of all tenants of the Building.

8.28 Monitoring Equipment. Should equipment for monitoring fire systems and/or
security systems be deemed necessary by Tenant or be required for the Demised
Premises by federal, state, or local governing agencies because of Tenant’s
equipment, the nature of Tenant’s business, or Tenant’s modification of the
Demised Premises, Tenant shall be responsible for installation of such
monitoring system, for any required building permits, monthly monitoring fees,
and any fines, penalties or other charges for false alarms. Should such
monitoring systems be otherwise required by federal, state, or local governing
agencies, or deemed by Landlord to be advisable for the operation of the
Building, Landlord shall be responsible for installation of such monitoring
systems, and all costs and expenses relating thereto shall be included as Common
Facilities Charges.

ARTICLE 9

ENVIRONMENTAL MATTERS

9.1 Definitions.

9.1.1 Hazardous Material. Hazardous Material means any substance:

9.1.1.1 that is or becomes defined as a “hazardous material,” “hazardous waste,”
“hazardous substance,” “regulated substance,” “pollutant” or “contaminant” under
any applicable federal, state or local statute, regulation, rule or ordinance or
amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.) and the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.);
or

9.1.1.2 that is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, the State of Colorado or any political
subdivision thereof; or

9.1.1.3 the presence of which on the Demised Premises causes or threatens to
cause a nuisance upon the Demised Premises or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Demised Premises; or

9.1.1.4 that contains gasoline, diesel fuel or other petroleum hydrocarbons; or

 

16



--------------------------------------------------------------------------------

9.1.1.5 that contains polychlorinated bipheynols (PCBs), asbestos or urea
formaldehyde foam insulation; or

9.1.1.6 radon gas.

9.1.2 Environmental Requirements. Environmental Requirements means all
applicable statutes, regulations, rules, ordinances, codes, licenses, permits,
orders, approvals, plans, authorizations, concessions, franchises, and similar
items, of all governmental agencies, departments, commissions, boards, bureaus,
or instrumentalities of the United States, states and political subdivisions
thereof having jurisdiction over the Demised Premises and all applicable
judicial, administrative, and regulatory decrees, judgments, and orders relating
to the protection of human health or the environment.

9.1.3 Environmental Damages. Environmental Damages means all claims, judgments,
damages, losses, penalties, fines, liabilities (including strict liability),
encumbrances, liens, costs, and expenses of investigation and defense of any
claim, whether or not such claim is ultimately defeated, and of any good faith
settlement or judgment, of whatever kind or nature, contingent or otherwise,
matured or unmatured, foreseeable or unforeseeable, including without limitation
reasonable attorneys’ fees and disbursements and consultants’ and witnesses’
fees, any of which are incurred at any time as a result of the existence of
Hazardous Material upon, about, beneath the Demised Premises or migrating or
threatening to migrate to or from the Demised Premises, or the existence of a
violation of Environmental Requirements pertaining to the Demised Premises.

9.2 Tenant’s Obligation to Indemnify, Defend and Hold Harmless. Tenant, its
successors, assigns and guarantors, agree to indemnify, defend, reimburse and
hold harmless the following persons from and against any and all Environmental
Damages arising from activities of Tenant or its employees, agents, contractors,
subcontractors, or guests, licensees, or invitees that (1) result in the release
of Hazardous Materials upon, about or beneath the Demised Premises or migrating
to or from the Demised Premises, or (2) result in the violation of any
Environmental Requirements pertaining to the Demised Premises and the activities
thereon:

9.2.1 Landlord;

9.2.2 any other person who acquires an interest in the Demised Premises in any
manner, including but not limited to purchase at a foreclosure sale or
otherwise; and

9.2.3 the directors, officers, shareholders, employees, partners, agents,
contractors, subcontractors, experts, licensees, affiliates, lessees,
mortgagees, trustees, heirs, devisees, successors, assigns, guests and invitees
of such persons.

This obligation shall include, but not be limited to, the burden and expense of
investigating and defending all claims, suits and administrative proceedings
(with counsel reasonably approved by the indemnified parties), including
attorneys’ fees and expert witness and consulting fees, even if such claims,
suits or proceedings are groundless, false or fraudulent, and conducting all
negotiations of any description, and paying and discharging, when and as the
same become due, any and all judgments, penalties or other sums due against such
indemnified persons, and all such expenses incurred in enforcing the obligation
to indemnify. Tenant, at its sole expense, may employ additional counsel of its
choice to associate with counsel representing the indemnified parties.

 

17



--------------------------------------------------------------------------------

9.3 Tenant’s Obligation to Remediate. Notwithstanding the obligation of Tenant
to indemnify Landlord pursuant to this agreement, Tenant shall, upon demand of
Landlord, and at its sole cost and expense, promptly take all actions to
remediate the Demised Premises, Building, and Land that are reasonably necessary
to mitigate Environmental Damages or to allow full economic use of the Building
and Land, or are required by Environmental Requirements, which remediation is
necessitated by the 1) release of a Hazardous Material upon, about or beneath
the Demised Premises or 2) a violation of Environmental Requirements, either of
which is caused by the actions of Tenant, its employees, agents, contractors,
subcontractors, guests, invitees or licensees. Tenant shall promptly provide to
Landlord copies of testing results and reports that are generated in connection
with the above activities, and copies of any correspondence with any
governmental entity related to such activities.

9.4 Notification. If Tenant shall become aware of or receive notice or other
communication concerning any actual, alleged, suspected or threatened violation
of Environmental Requirements, or liability of Tenant for Environmental Damages
in connection with the Demised Premises or past or present activities of any
person thereon, or that any representation set forth in this agreement is not or
is no longer accurate, then Tenant shall deliver to Landlord, within ten days of
the receipt of such notice or communication by Landlord, a written description
of said violation, liability, correcting information, or actual or threatened
event or condition, together with copies of any such notice or communication.
Receipt of such notice shall not be deemed to create any obligation on the part
of Landlord to defend or otherwise respond to any such notification or
communication.

9.5 Negative Covenants.

9.5.1 No Hazardous Material on Demised Premises. Except in strict compliance
with all Environmental Requirements, Tenant shall not cause, permit or suffer
any Hazardous Material to be brought upon, treated, kept, stored, disposed of,
discharged, released, produced, manufactured, generated, refined or used upon,
about or beneath the Demised Premises by Tenant, its agents, employees,
contractors, subcontractors, guests, licensees or invitees, or any other person.
Tenant shall deliver to Landlord copies of all documents that Tenant provides to
any governmental body in connection with compliance with Environmental
Requirements with respect to the Demised Premises, such delivery to be
contemporaneous with provision of the documents to the governmental agency.

9.5.2 No Violations of Environmental Requirements. Tenant shall not cause,
permit or suffer the existence or the commission by Tenant, its agents,
employees, contractors, subcontractors or guests, licensees or invitees, or by
any other person (excepting Landlord, its employees, agents, or contractors) of
a violation of any Environmental Requirements upon, about or beneath the Demised
Premises or any portion of the Building or Land.

9.6 Landlord’s Right to Inspect and to Audit Tenant’s Records. Landlord shall
have the right in its sole and absolute discretion, but not the duty, to enter
and conduct an inspection of the Demised Premises and to inspect and audit
Tenant’s records concerning Hazardous Materials at any reasonable time to
determine whether Tenant is complying with the terms of the Lease, including but
not limited to the compliance of the Demised Premises and the activities thereon
with Environmental Requirements and the existence of Environmental Damages.
Tenant hereby grants to Landlord the right to enter the Demised Premises and to
perform, at Landlord’s cost, such tests on the Demised Premises as are
reasonably necessary in the opinion of Landlord to assist in such audits and
investigations. Landlord shall use reasonably diligent efforts to minimize
interference with the business of Tenant by such tests inspections and audits,
but Landlord shall not be liable for any interference caused thereby.

 

18



--------------------------------------------------------------------------------

9.7 Landlord’s Right to Remediate. Should Tenant fail to perform or observe any
of its obligations or agreements pertaining to Hazardous Materials or
Environmental Requirements, then, thirty (30) days following written notice to
Tenant of its failure and Tenant’s failure to cure within that period (except
that such notice and cure opportunity is not necessary in an emergency
situation), Landlord shall have the right, but not the duty, without limitation
upon any of the rights of Landlord pursuant to this Lease, to enter the Demised
Premises personally or through its agents, consultants or contractors and
perform the same. Tenant agrees to indemnify Landlord for the costs thereof and
liabilities therefrom as set forth in Section 9.2.

9.8 Survival of Environmental Obligations. The obligations of Landlord and
Tenant as set forth in this Article 9 and all of its sections shall survive
expiration and termination of this Lease. If Tenant has provided a certificate
as required by Section 9.9 below which indicates no Environmental Damages or
adverse environmental condition (excluding Hazardous Material migrating onto the
Property from off-site or caused by Landlord, its agents, employees or
contractors) not indicated by same as of the October 2005 investigation and
certification, this Section 9.8 will expire two (2) years following the
expiration or earlier termination of the Lease.

9.9 Environmental Certifications. Landlord and Tenant have been provided the
certification of an environmental engineer, Altus Environmental Consulting,
Inc., dated October 2005, that the Demised Premises and Property are safe for
human occupancy as of the Commencement Date. Upon expiration or earlier
termination of this Lease, Tenant, at its cost, shall have the tests and
investigations indicated on Exhibit H performed and must provide to Landlord, a
similar certification by a licensed environmental engineer, noting any
qualifications to such certification. If Tenant does not timely perform such
investigation and provide such certification, Landlord may, at Tenant’s cost,
perform such investigation and obtain the opinion of a licensed environmental
engineer regarding whether the Demised Premises and Property are safe for human
occupancy, including the identification of any conditions which should be
remedied to make it safe for human occupancy. If the investigation or
certification indicates Environmental Damages or adverse environmental condition
(excluding Hazardous Material migrating onto the Property from off-site or
caused by Landlord, its agents, employees or contractors) not indicated by same
as of the October 2005 investigation and certification, then Tenant shall
promptly take any remedial actions necessary to remedy the Environmental Damages
or environmental condition so identified.

ARTICLE 10

DAMAGE OR DESTRUCTION

10.1 Damage to Demised Premises. If any portion of the Demised Premises shall be
damaged or destroyed by fire or other casualty, Tenant shall give prompt written
notice thereof to Landlord (“Tenant’s Notice of Damage”).

10.2 Options to Terminate if Damage to Demised Premises is Substantial. Upon
receipt of Tenant’s Notice of Damage, Landlord shall promptly proceed to
determine the nature and extent of the damage or destruction and to estimate the
time necessary to repair or restore the Demised Premises. As soon as reasonably
possible, Landlord shall give written notice to Tenant stating Landlord’s
estimate of the time necessary to repair or restore the Demised Premises
(“Landlord’s Notice of Repair Time”). If Landlord reasonably estimates that
repair or restoration of the Demised Premises cannot be completed within two
hundred forty (240) days from the time of Landlord’s Notice of Repair Time,
Landlord and Tenant shall each have the option to terminate this Lease. If,
however, the damage or destruction was caused by the act or omission of Tenant
or Tenant’s officers, employees, agents, guests or invitees or of anyone
claiming by, through or under Tenant and for any reason the casualty is not
insured (except failure

 

19



--------------------------------------------------------------------------------

by Landlord to have policy in force), Landlord shall have the option to
terminate this Lease if Landlord reasonably estimates that the repair or
restoration cannot reasonably be completed within two hundred forty (240) days
from the time of Tenant’s Notice of Damage, but Tenant shall not have the option
to terminate this Lease. Any option granted hereunder shall be exercised by
written notice to the other party given within ten (10) days after Landlord’s
Notice of Repair Time. If either Landlord or Tenant exercises its option to
terminate this Lease, the Lease Term shall expire thirty (30) days after the
notice by either Landlord or Tenant exercising such party’s option to terminate
this Lease. Following termination of this Lease under the provisions hereof,
Landlord shall refund to Tenant such amounts of Basic Rent and Additional Rent
theretofore paid by Tenant as may be applicable to the period subsequent to the
time of Tenant’s Notice of Damage less the reasonable value of any use or
occupation of the Demised Premises by Tenant subsequent to the time of Tenant’s
Notice of Damage.

10.3 Damage to Building. If the Building shall be damaged or destroyed by fire
or other casualty (whether or not the Demised Premises are affected) to the
extent of fifty percent (50%) or more of the replacement value of the Building,
and within thirty (30) days after the happening of such damage Landlord shall
decide not to reconstruct or rebuild the Building, then upon written notice to
Tenant within such thirty (30) days, this Lease shall terminate and Landlord
shall refund to Tenant such amounts of Basic Rent and Additional Rent paid by
Tenant for the period after such damage less the reasonable value of any use or
occupation of the Demised Premises by Tenant during such period.

10.4 Obligations to Repair and Restore. If repair and restoration of the Demised
Premises can be completed within the period specified in Section 10.2, in
Landlord’s reasonable estimation, or if neither Landlord nor Tenant terminate
this Lease as provided in Sections 10.2 or 10.3, this Lease shall continue in
full force and effect and Landlord shall proceed forthwith to cause the Demised
Premises to be repaired and restored with reasonable diligence and there shall
be an abatement of Basic Rent and Additional Rent proportionate to the extent of
the space and period of time that Tenant is unable to use and enjoy the Demised
Premises. Landlord may, at its option, require Tenant to arrange for and
supervise the repair and restoration of the Demised Premises, in which case
Landlord shall furnish Tenant with the insurance proceeds for such repair and
restoration at the time or times such funds are needed, provided that such
proceeds are sufficient to cover the costs of repair or restoration.

10.5 Application of Insurance Proceeds. The proceeds of any Casualty Insurance
maintained on the Demised Premises, other than casualty insurance maintained by
Tenant on fixtures and personal property of Tenant, shall be paid to and become
the property of Landlord, subject to any obligation of Landlord to cause the
Demised Premises to be repaired and restored and further subject to any rights
of a holder of a mortgage or deed of trust encumbering the Property to such
proceeds. Landlord’s obligation to repair and restore the Demised Premises
provided in this Article 10 is limited to the repair and restoration that can be
accomplished with the proceeds of any Casualty Insurance maintained or to be
maintained on the Demised Premises; provided, that, if Landlord fails to repair
and restore the Improvements, including the Demised Premises, for any reason,
including the foregoing limitation, then Tenant shall have the right to
terminate this lease upon written notice to Landlord, in which case Landlord
shall refund to Tenant such amounts of Basic Rent and Additional Rent
theretofore paid by Tenant as may be applicable to the period subsequent to the
time of termination less the reasonable value of any use or occupation of the
Demised Premises by Tenant subsequent to the date of casualty. Landlord will be
responsible for any deductible on the Building casualty insurance maintained by
Landlord; provided, however, that if the casualty results from an act or
omission of Tenant, or Tenant’s officers, employees, agents, guests, or invitees
or of anyone claiming by, through or under Tenant, then Tenant shall pay such
deductible. The amount of any such insurance proceeds is subject to any right of
a holder of a mortgage or deed of trust encumbering the Property to apply such
proceeds to its secured debt.

 

20



--------------------------------------------------------------------------------

ARTICLE 11

CONDEMNATION

11.1 Taking — Substantial Taking — Insubstantial Taking. A “Taking” shall mean
the taking of all or any portion of the Demised Premises as a result of the
exercise of the power of eminent domain or condemnation for public or
quasi-public use or the sale of all or part of the Demised Premises under the
threat of condemnation. A “Substantial Taking” shall mean a Taking of twenty
five percent (25%) or more of the area (in square feet) of either the Demised
Premises or the Building. An “Insubstantial Taking” shall mean a Taking that
does not constitute a Substantial Taking.

11.2 Termination on Substantial Taking. If there is a Substantial Taking with
respect to the Demised Premises or the Building, the Lease Term shall expire on
the date of vesting of title pursuant to such Taking. In the event of
termination of this Lease under the provisions hereof, Landlord shall refund to
Tenant such amounts of Basic Rent and Additional Rent theretofore paid by Tenant
as may be applicable to the period subsequent to the time of termination of this
Lease.

11.3 Restoration on Insubstantial Taking. In the event of an Insubstantial
Taking, this Lease shall continue in full force and effect, Landlord shall
proceed forthwith to cause the Demised Premises, less such Taking, to be
restored as near as may be to the original condition thereof and there shall be
abatement of Basic Rent and Additional Rent proportionate to the extent of the
space so taken. Landlord may, at its option, require Tenant to arrange for and
handle the restoration of the Demised Premises, in which case Landlord shall
furnish Tenant with sufficient funds for such restoration at the time or times
such funds are needed.

11.4 Right to Award. The total award, compensation, damages or consideration
received or receivable as a result of a Taking (“Award”) shall be paid to and be
the property of Landlord, including, without limitation, any part of the Award
made as compensation for diminution of the value of the leasehold or the fee of
the Demised Premises. Tenant hereby assigns to Landlord, all of Tenant’s right,
title and interest in and to any such Award. Tenant covenants and agrees to
execute, immediately upon demand by Landlord, such documents as may be necessary
to facilitate collection by Landlord of any such Award. Notwithstanding
Landlord’s right to the entire Award, Tenant shall be entitled to any separate
award, if any, for the loss of Tenant’s personal property, Tenant’s relocation
expenses, or the loss of Tenant’s business and profits.

ARTICLE 12

DEFAULTS BY TENANT

The occurrence of any one or more of the following events shall constitute a
“Default by Tenant” of this Lease:

12.1 Failure to Pay Rent or Other Amounts. A Default by Tenant shall exist if
Tenant fails to pay Monthly Rental (or any portion thereof), Basic Rent,
Additional Rent, Monthly Deposits, or any other amounts payable by Tenant under
the terms of this Lease, within five (5) days after (i) such rental or amount is
due or (ii) notice that payment is due by Landlord to Tenant, whichever is
later.

12.2 Nonoccupancy of Demised Premises. A Default by Tenant shall exist if Tenant
shall fail to occupy and use the Demised Premises within thirty (30) days after
commencement of the Lease Term or shall leave the Demised Premises continuously
unoccupied and shall vacate and abandon the Demised Premises without providing
for ongoing maintenance, heating and other utility service to the Demised
Premises while vacated.

 

21



--------------------------------------------------------------------------------

12.3 Transfer of Interest Without Consent. A Default by Tenant shall exist if
Tenant’s interest under this Lease or in the Demised Premises shall be
transferred to or pass to or devolve upon any other party without Landlord’s
prior written consent; provided, however, that this Section 12.3 shall not apply
to assignments or subleases for which prior written consent is not required
pursuant to Section 8.16 above.

12.4 Execution and Attachment Against. A Default by Tenant shall exist if
Tenant’s interest under this Lease or in the Demised Premises shall be taken
upon execution or by other process of law directed against Tenant (other than by
condemnation), or shall be subject to any attachment at the instance of any
creditor or claimant against Tenant and said attachment shall not be discharged
or disposed of within thirty (30) days after the levy thereof.

12.5 Bankruptcy or Related Proceedings. A Default by Tenant shall exist if
Tenant shall file a petition in bankruptcy or insolvency or for reorganization
or arrangement under the bankruptcy laws of the United States or under any
similar act of any state, or shall voluntarily take advantage of any such law or
act by answer or otherwise, or shall be dissolved or shall make an assignment
for the benefit of creditors or if involuntary proceedings under any such
bankruptcy or insolvency law or for the dissolution of Tenant shall be
instituted against Tenant or a receiver or trustee shall be appointed for the
Demised Premises or for all or substantially all of the property of Tenant, and
such proceedings shall not be dismissed or such receivership or trustee-ship
vacated within sixty (60) days after such institution or appointment.

12.6 Violation of Lease Terms. A Default by Tenant shall exist if Tenant
breaches or fails to comply with any agreement, term, covenant or condition in
this Lease applicable to Tenant (other than those referred to in Sections 12.1
through 12.5 above), and Tenant does not cure such breach or failure within
thirty (30) days after notice thereof by Landlord to Tenant, or, if such breach
or failure to comply cannot be reasonably cured within such 30-day period, if
Tenant shall not in good faith commence to cure such breach or failure to comply
with such 30-day period or shall not diligently proceed therewith to completion
with one hundred twenty (120) days following the occurrence of the breach or
failure.

12.7 Reserved.

ARTICLE 13

LANDLORD’S REMEDIES

13.1 Remedies Generally. Upon the occurrence of any Default by Tenant, Landlord
shall have the right, at Landlord’s election, then or at anytime thereafter, to
exercise any one or more of the following remedies:

13.1.1 Cure by Landlord. In the event of a Default by Tenant, Landlord may, at
Landlord’s option, but without obligation to do so, and without releasing Tenant
from any obligations under this Lease, make any payment or take any action as
Landlord may reasonably deem necessary or desirable to cure any such Default by
Tenant in such manner and to such extent as Landlord may reasonably deem
necessary or desirable. Landlord may do so without demand on, or written notice
to, Tenant and without giving Tenant any opportunity to cure such Default by
Tenant. Tenant covenants and agrees to pay to Landlord, within ten (10) days
after demand, all advances, costs and expenses of Landlord in connection with
the making of any such payment or the taking of any such action, including
reasonable attorneys’ fees, together with interest as hereinafter provided from
the day of payment of any such reasonable advances,

 

22



--------------------------------------------------------------------------------

costs and expenses by Landlord. Action taken by Landlord may include commencing,
appearing in, defending or otherwise participating in any action or proceedings
and paying, purchasing, contesting or compromising any claim, right,
encumbrance, charge or lien with respect to the Demised Premises that is
reasonably necessary or desirable to protect its interest in the Demised
Premises and under this Lease.

13.1.2 Termination of Lease and Damages. In the event of a Default by Tenant,
Landlord may terminate this Lease, effective at such time as may be specified by
written notice to Tenant, and demand (and, if such demand is refused, recover)
possession of the Demised Premises from Tenant. Tenant shall remain liable to
Landlord for damages in an amount equal to the Basic Rent, Additional Rent and
other sums that would have been owing by Tenant hereunder for the balance of the
term, had this Lease not been terminated, less the net proceeds, if any, of
reletting of the Demised Premises by Landlord subsequent to such termination,
after deducting all Landlord’s reasonable expenses in connection with such
recovery of possession or reletting. Landlord shall be entitled to collect and
receive such damages from Tenant on the days on which the Basic Rent, Additional
Rent and other amounts would have been payable if this Lease had not been
terminated. Alternatively, at the option of Landlord, Landlord shall be entitled
to recover forthwith from Tenant, as damages for loss of the bargain and not as
a penalty, an aggregate sum that, at the time of such termination of this Lease,
represents the excess, if any, of (a) the aggregate of the Basic Rent,
Additional Rent and all other sums payable by Tenant hereunder that would have
accrued for the balance of the Lease Term, over (b) the aggregate rental value
of the Demised Premises for the balance of the Lease Term, both discounted to
present worth at the then applicable federal rate.

13.1.3 Repossession and Reletting. In the event of Default by Tenant, Landlord
may reenter and take possession of the Demised Premises or any part thereof,
without demand or notice, and repossess the same and expel Tenant and any party
claiming by, under or through Tenant, and remove the effects of both, without
breach of the peace, without being liable for prosecution on account thereof or
being deemed guilty of any manner of trespass, and without prejudice to any
remedies for arrears of rent or right to bring any proceeding for breach of
covenants or conditions. No such reentry or taking possession of the Demised
Premises by Landlord shall be construed as an election by Landlord to terminate
this Lease unless a written notice of such intention is given to Tenant. No
notice from Landlord hereunder or under a forcible entry and detainer statute or
similar law shall constitute an election by Landlord to terminate this Lease
unless such notice specifically so states. Landlord reserves the right,
following any reentry or reletting, to exercise its right to terminate this
Lease by giving Tenant such written notice, in which even the Lease will
terminate as specified in said notice. After recovering possession of the
Demised Premises, Landlord may, from time to time, but shall not be obligated
to, relet the Demised Premises, or any part thereof, for the account of Tenant,
for such term or terms and on such conditions and upon such other terms as
Landlord, in its uncontrolled discretion, may determine. Landlord may make such
repairs, alterations or improvements as Landlord may consider appropriate to
accomplish such reletting, and Tenant shall reimburse Landlord upon demand for
all costs and expenses, including brokers’ commissions and attorneys’ fees, that
Landlord may incur in connection with such reletting. Landlord may collect and
receive the rents for such reletting but Landlord shall in no way be responsible
or liable for any failure to relet the Demised Premises, or any part thereof, or
for any failure to collect any rent due upon such reletting. Notwithstanding
Landlord’s recovery of possession of the Demised Premises, Tenant shall continue
to pay on the dates herein specified, the Basic Rent, Additional Rent and other
amounts that would be payable hereunder if such repossession had not occurred.
Upon the expiration or earlier termination of this Lease, Landlord shall refund
to Tenant any amount, without interest, by which the amounts paid by Tenant,
when added to the net amount, if any, recovered by Landlord through any
reletting of the Demised Premises, exceeds the amounts payable by Tenant under
this Lease. If, in connection with any reletting, the new lease term extends
beyond the existing term, or the premises covered thereby include other premises
not part of the Demised Premises, a fair apportionment of the rent received from
such reletting and the expenses incurred in connection therewith will be made in
determining the net amount recovered from such reletting.

 

23



--------------------------------------------------------------------------------

13.1.4 Waiver of Landlord Liens. Landlord hereby waives any and all statutory
and/or common law landlord lien which now exists or hereafter arises in
connection with this Lease.

13.1.5 Suits by Landlord. Actions or suits for the recovery of amounts and
damages payable under this Lease may be brought by Landlord from time to time,
at Landlord’s election, and Landlord shall not be required to await the date
upon which the Lease Term would have expired to bring any such action or suit.

13.1.6 Recovery of Landlord Enforcement Costs. All reasonable costs and expenses
incurred by Landlord in connection with collecting any amounts and damages owing
by Tenant pursuant to the provisions of this Lease or to enforce any provision
of this Lease, including reasonable attorneys’ fees, whether or not any action
is commenced by Landlord, shall be paid by Tenant to Landlord upon demand.

13.1.7 Administrative Late Charge. Other remedies for nonpayment of rent
notwithstanding, if the Monthly Rental, Monthly Deposit or Additional Rent is
not received by Landlord on or before the tenth day of the month for which such
rental or deposit is due, or if any other payment due Landlord by Tenant is not
received by Landlord on or before the last day of the month next following the
month in which Tenant was invoiced, a one-time administrative late charge of
five percent (5%) of such past due amount shall become immediately due and
payable in addition to such amounts owed under this Lease to help defray the
additional cost to Landlord for processing such late payments.

13.1.8 Interest on Past-Due Payments and Advances. Tenant covenants and agrees
to pay to Landlord interest at the rate of fifteen percent (15%) per annum,
compounded on a monthly basis, on the amount of any Basic Rent, Monthly Deposit,
Additional Rent or other charges not paid when due, from the date due and
payable, and on the amount of any payment made by Landlord required to have been
made by Tenant under this Lease and on the amount of any costs and expenses,
including reasonable attorneys’ fees, paid by Landlord in connection with the
taking of any action to cure any Default by Tenant, from the date of making any
such payment or the advancement of such costs and expenses by Landlord.

13.1.9 Landlord’s Bankruptcy Remedies. Nothing contained in this Lease shall
limit or prejudice the right of Landlord to prove and obtain as liquidated
damages in any bankruptcy, insolvency, receivership, reorganization or
dissolution proceeding, an amount equal to the maximum allowable by any statute
or rule of law governing such proceeding in effect at the time when such damages
are to be proved, whether or not such amount be greater, equal or less than the
amounts recoverable, either as damages or rent, under this Lease.

13.2 Remedies Cumulative. Exercise of any of the remedies of Landlord under this
Lease shall not prevent the concurrent or subsequent exercise of any other
remedy provided for in this Lease or otherwise available to Landlord at law or
in equity.

ARTICLE 14

SURRENDER AND HOLDING OVER

14.1 Surrender upon Lease. Upon the expiration or earlier termination of this
Lease, or on the date specified in any demand for possession by Landlord after
any Default by Tenant, Tenant covenants and agrees to surrender possession of
the Demised Premises to Landlord broom clean, with all lighting, doors,

 

24



--------------------------------------------------------------------------------

and electrical and mechanical systems (including, without limitation, all HVAC
facilities) in good working order and condition, all walls in clean condition
and holes or punctures in the walls repaired, and otherwise in the same
condition as specified in Exhibit I attached hereto, casualty, condemnation and
ordinary wear and tear excepted (such exceptions shall not limit Tenant’s
obligation under Section 14.3.

14.2 Holding Over. If Tenant shall hold over after the expiration of the Lease
Term, without written agreement providing otherwise, Tenant shall be deemed to
be a Tenant at sufferance, at a Monthly Rental (except as provided in the last
sentence of this Section 14.2), payable in advance, equal to one hundred fifty
percent (150%) of the Monthly Rental, and Tenant shall be bound by all of the
other terms, covenants and agreements of this Lease, including without
limitation the obligation to pay Additional Rent. Nothing contained herein shall
be construed to give Tenant the right to hold over at any time, and Landlord may
exercise any and all remedies at law or in equity to recover possession of the
Demised Premises, as well as any damages incurred by Landlord, due to Tenant’s
failure to vacate the Demised Premises and deliver possession to Landlord as
herein provided. If Tenant has not delivered the certificate of substantial
completion and certificate of occupancy for Tenant’s Restoration Obligations as
required by Section 14.3 below on or before the expiration of the Lease Term,
Tenant shall be deemed to be a Tenant at sufferance, at a monthly rental,
payable in advance, equal to the Monthly Rental, and Tenant shall be bound by
all of the other terms, covenants and agreements of this Lease, including
without limitation the obligation to pay Additional Rent.

14.3 Restoration Obligations. Upon the expiration or earlier termination of this
Lease, or upon the date specified in any written demand for possession by
Landlord after any Default by Tenant which date may not be less than six
(6) months from the date of such notice), Tenant shall have completed all work
associated with the removal of Tenant’s Equipment, fixtures, systems, and tenant
improvements, whether by Tenant or Baxter, and restoration and reconstruction of
the Demised Premises to the conditions described in Exhibit I attached hereto
(referred to herein as Tenant’s “Restoration Obligations”). All such work shall
be completed in a good and workmanlike manner by Quinlan Construction or other
general contractor reasonably acceptable to Landlord. Repairing damage from
casualty, the repair of which is subject to Articel 10 hereof, is not part of
the Restoration Obligations. Tenant is responsible for all permits, fees, and
costs associated with the work and must deliver to Landlord: (i) a certificate
of substantial completion signed by the general contractor performing the work,
and (ii), if required by the City, a certificate of occupancy from the City of
Boulder for the Demised Premises following substantial completion of the
restoration work. Prior to the commencement of the Tenant’s Restoration
Obligations described and defined by this Section 14.3 and Exhibit I, Tenant
must give Landlord written notice that Tenant intends to commence such work.
Landlord may, at its sole option, reduce or eliminate any of Tenant’s
Restoration Obligations by written notice to Tenant within fifteen (15) days
from Tenant’s notice to Landlord, or, if earlier, with any written demand by
Landlord for possession; provided, however, Landlord may not alter Tenant’s
Restoration Obligations in any manner that increases Tenant’s cost of
performance or prevents Tenant from recovering Tenant’s Equipment. If Tenant has
not delivered the certificate of substantial completion and certificate of
occupancy by the applicable deadline set forth in this Section 14.3, then Tenant
will be deemed in default of this Section 14.3.

ARTICLE 15

MISCELLANEOUS

15.1 No Implied Waiver. No failure by Landlord to insist upon the strict
performance of any term, covenant or agreement contained in this Lease, no
failure by Landlord to exercise any right or remedy under this Lease, and no
acceptance of full or partial payment during the continuance of any Default by
Tenant, shall constitute a waiver of any such term, covenant or agreement, or a
waiver of any such right or

 

25



--------------------------------------------------------------------------------

remedy, or a waiver of any such Default by Tenant. Similarly, no failure by
Tenant to insist upon the strict performance of any term, covenant or agreement
contained in this Lease and no failure by Tenant to exercise any right or remedy
under this Lease shall constitute a waiver of any such term, covenant or
agreement or a waiver of any such right or remedy, or a waiver of any default by
Landlord.

15.2 Survival of Provisions. Notwithstanding any termination of this Lease, the
same shall continue in force and effect as to any provisions hereof that require
observance or performance by Landlord or Tenant subsequent to termination.

15.3 Covenants Independent. This Lease shall be construed as if the Covenants
herein between Landlord and Tenant are independent, and not dependent, and
Tenant shall not be entitled to any offset against Landlord if Landlord fails to
perform its obligations under this Lease.

15.4 Covenants as Conditions. Each provision of this Lease performable by Tenant
shall be deemed both a covenant and a condition.

15.5 Tenant’s Remedies. Tenant may bring a separate action against Landlord for
any claim Tenant may have against Landlord under this Lease, provided that
Tenant shall first give written notice thereof to Landlord and shall afford
Landlord a reasonable opportunity to cure any such default. In addition, Tenant
shall send notice of such default by certified or registered mail, postage
prepaid, to the holder of any mortgage or deed of trust covering the Demised
Premises, the Property or any portion thereof of whose address Tenant has been
notified in writing, and shall afford such holder a reasonable opportunity to
cure any default on Landlord’s behalf. In no event will Landlord be responsible
for any incidental, consequential or special damages incurred by Tenant,
including, but not limited to, loss of profits or interruption of business as a
result of any default by Landlord hereunder. In no event will Tenant be
responsible for any incidental, consequential or special damages incurred by
Landlord, including, but not limited to, loss of profits or interruption of
business as a result of any default by Tenant hereunder, except as may be
specifically provided under the terms of this Lease

15.6 Binding Effect. This Lease shall extend to and be binding upon the heirs,
executors, legal representatives, successors and assigns of the respective
parties hereto. The terms, covenants, agreements and conditions in this Lease
shall be construed as covenants running with the Land.

15.7 Short Form Lease. This Lease shall not be recorded, but Tenant agrees, at
the request of Landlord, to execute a short form lease for recording, containing
the names of the parties, a description of the Demised Premises and the Lease
Term prepared and recorded at Landlord’s cost.

15.8 Notices and Demands. All notices, demands or billings under this Lease
shall be in writing, signed by the party giving the same and shall be deemed
properly given and received: (i) when actually given and received; (ii) when
actually given by confirmed facsimile transmission, (iii) the date of confirmed
delivery when delivery is by delivery service; or (iv) or three (3) business
days after mailing, if sent by registered or certified United States mail,
postage prepaid, addressed to the party to receive the notice all at the address
or facsimile number set forth for such party in the first paragraph of this
Lease or at such other address as either party may notify the other of in
writing. Any notice by Tenant to Landlord shall not be effective until a copy
thereof shall have been received by or transmitted in the same manner to
Landlord’s counsel at the address set forth in the Summary of Basic Lease Terms
or such other address as Landlord may from time to time notify Tenant in
writing.

 

26



--------------------------------------------------------------------------------

15.9 Force Majeure. In the event that Landlord shall be delayed or hindered in,
or prevented from, the performance of any act required hereunder by reason of
strikes, lock-outs, labor troubles, inability to procure materials, failure of
power or unavailability of utilities, riots, insurrection, war or other reason
of like nature not the fault of Landlord, or not within its reasonable control,
the performance of such acts shall be excused for the period of delay, and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay (including extension of both the
commencement and expiration dates of this Lease); provided, however, that if
Tenant is not in any way responsible for the delay and does not have use or
occupancy of the Demised Premises during the period of delay, the rent and other
charges payable hereunder shall be abated for such period of delay. In the event
that Tenant shall be delayed or hindered in, or prevented from, the performance
of any act required hereunder by reason of strikes, lock-outs, labor troubles,
inability to procure materials, failure of power or unavailability of utilities,
riots, insurrection, war or other reason of like nature not the fault of Tenant,
or not within its reasonable control, the performance of such acts shall be
excused for the period of delay, and the period for the performance of any such
act shall be extended for a period equivalent to the period of such delay
(including extension of the expiration date of this Lease); provided, however,
that if the delay results in extension of the Lease Term, Tenant will continue
to pay the rent and other charges payable hereunder for such period of
extension.

15.10 Time of the Essence. Time is of the essence under this Lease, and all
provisions herein relating thereto shall be strictly construed.

15.11 Captions for Convenience. The headings and captions hereof are for
convenience only and shall not be considered in interpreting the provisions
hereof.

15.12 Severability. If any provision of this Lease shall be held invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
there shall be deemed substituted for the affected provision a valid and
enforceable provision as similar as possible to the affected provision.

15.13 Governing Law and Venue. This Lease shall be interpreted and enforced
according to the laws of the State of Colorado. Any action or proceeding arising
out of this Lease, its modification or termination, or the performance or breach
of either party hereto, shall be brought exclusively in courts of the state and
county in which the Property is located. The parties agree that such courts are
a convenient forum and waive any right to alter or change venue, including
removal.

15.14 Entire Agreement/Further Assurances. This Lease and any exhibits and
addenda referred to herein, constitute the final and complete expression of the
parties’ agreement with respect to the Demised Premises and Tenant’s occupancy
thereof. Each party agrees that it has not relied upon or regarded as binding
any prior agreements, negotiations, representations, or understandings, whether
oral or written, except as expressly set forth herein. The parties agree that if
there should be any clerical or typographical errors in this Lease, the Summary
of Basic Lease Terms, any exhibit or addendum hereto, the party requested to do
so will use its reasonable, good faith efforts to execute such corrective
instruments or do all things necessary or appropriate to correct such errors.
Further, the parties agree that if it becomes necessary or desirable to execute
further instruments or to make other assurances, the party requested to do so
will use its reasonable, good faith efforts to provide such executed instruments
or do all things reasonably necessary or appropriate to carry out this Lease.

15.15 No Oral Amendment or Modifications. No amendment or modification of this
Lease, and no approvals, consents or waivers by Landlord under this Lease, shall
be valid and binding unless in writing and executed by the party to be bound.

 

27



--------------------------------------------------------------------------------

15.16 Real Estate Brokers. Tenant covenants to pay, hold harmless and indemnify
Landlord from and against any and all cost, expense or liability for any
compensation, commissions, charges or claims by any broker or other agent with
respect to this Lease between Insumed and 2545 or the negotiation thereof other
than the broker(s) listed as the Broker(s), if any, on the Summary of Basic
Lease Terms.

15.17 Relationship of Landlord and Tenant. Nothing contained herein shall be
deemed or construed as creating the relationship of principal and agent or of
partnership, or of joint venture by the parties hereto, it being understood and
agreed that no provision contained in this Lease nor any acts of the parties
hereto shall be deemed to create any relationship other than the relationship of
Landlord and Tenant.

15.18 Authority of Tenant. Each individual executing this Lease on behalf of a
party represents and warrants that he is duly authorized to deliver this Lease
on behalf of that party and that this Lease is binding upon that party in
accordance with its terms.

[Signature page follows]

*                *                *

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed the
day and year first above written.

 

LANDLORD:     TENANT: 2545 Central, LLC     Insmed Incorporated

By:

  /s/ Richard L. Hedges     /s/ Ronald D. Gunn   Richard L. Hedges     Name:   
Ronald D. Gunn   Vice President     Title:    EVP & COO   Authorized Agent for
Landlord       

STATE OF COLORADO

 

COUNTY OF BOULDER

   

)

)ss

)

   LOGO [g42233gra.jpg]              

The foregoing instrument was acknowledged before me this 23rd day of December,
2005 by Richard L. Hedges, as Vice President and Authorized Agent of 2545
Central, LLC.

Witness my hand and official seal

My commission expires: 4/11/09

 

Kimberly S. King Notary Public

 

STATE OF VIRGINIA

    )     )ss

COUNTY OF “ILLEGIBLE”

    )

The foregoing instrument was acknowledged before me this 22 day of December,
2005 by Ronald D. Gunn, as EVP & COO of Insmed Incorporated.

Witness my hand and official seal.

My commission expires: 7/31/08

 

“ILLEGIBLE” Notary Public

 

29



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF LAND

Flatiron Industrial Park, Filing 4, Lot 2



--------------------------------------------------------------------------------

EXHIBIT B

LOCATION OF DEMISED PREMISES WITHIN BUILDING

Entire Building



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF NON-LIABILITY FOR MECHANICS’ LIENS

Pursuant to C.R.S. § 38-22-105, [Landlord], the owner of these premises, located
at [Building address], Boulder, Colorado, hereby gives notice to all persons
performing labor or furnishing skill, materials, machinery, or other fixtures in
connection with any construction, alteration, removal, addition, repair or other
improvement on or to these premises, that the owner shall not be liable therefor
and the interests of said owner shall not be subject to any lien for the same.